Exhibit 10.1

EXECUTION

AMENDED AND RESTATED

CREDIT AGREEMENT

among

CENTURY COMMUNITIES, INC.,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Administrative Agent and L/C Issuer

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

DATED AS OF JUNE 5, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Accounting Matters      29  

Section 1.3

  ERISA Matters      29  

Section 1.4

  Letter of Credit Amounts      30  

Section 1.5

  Other Definitional Provisions      30  

Section 1.6

  Interpretative Provision      30  

Section 1.7

  Times of Day      30  

Section 1.8

  Other Loan Documents      30  

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

     31  

Section 2.1

  The Loans      31  

Section 2.2

  Letters of Credit      32  

Section 2.3

  Borrowing Base and Sublimits      40  

Section 2.4

  Fees      42  

Section 2.5

  Payments Generally; Administrative Agent’s Clawback      42  

Section 2.6

  Evidence of Debt      44  

Section 2.7

  Cash Collateral      44  

Section 2.8

  Interest; Payment Terms      45  

Section 2.9

  Prepayments      47  

Section 2.10

  Uncommitted Increase in Commitments      48  

Section 2.11

  Uncommitted Extension Option      49  

ARTICLE 3 TAXES, YIELD PROTECTION AND INDEMNITY

     50  

Section 3.1

  Increased Costs      50  

Section 3.2

  Illegality      51  

Section 3.3

  Inability to Determine Rates      52  

Section 3.4

  Taxes      53  

Section 3.5

  Compensation for Losses      57  

Section 3.6

  Mitigation of Obligations; Replacement of Lenders      58  

Section 3.7

  Survival      59  

ARTICLE 4 [Intentionally deleted.]

     59  

ARTICLE 5 CONDITIONS PRECEDENT

     59  

Section 5.1

  Initial Extension of Credit      59  

Section 5.2

  All Extensions of Credit      61  

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     62  

Section 6.1

  Entity Existence      62  

Section 6.2

  Financial Statements; Etc.      62  

Section 6.3

  Action; No Breach      62  

Section 6.4

  Operation of Business      63  



--------------------------------------------------------------------------------

Section 6.5

  Litigation and Judgments      63  

Section 6.6

  Rights in Properties; Liens      63  

Section 6.7

  Enforceability      63  

Section 6.8

  Approvals      63  

Section 6.9

  Taxes      63  

Section 6.10

  Use of Proceeds; Margin Securities      64  

Section 6.11

  ERISA      64  

Section 6.12

  Disclosure      64  

Section 6.13

  Subsidiaries      64  

Section 6.14

  Agreements      65  

Section 6.15

  Compliance with Laws      65  

Section 6.16

  Inventory      65  

Section 6.17

  Regulated Entities      65  

Section 6.18

  Environmental Matters      65  

Section 6.19

  Anti-Corruption Laws; Sanctions; Etc.      66  

Section 6.20

  Patriot Act      67  

Section 6.21

  Insurance      67  

Section 6.22

  Solvency      67  

Section 6.23

  Businesses      67  

Section 6.24

  Labor Matters      67  

Section 6.25

  Material Agreements      67  

Section 6.26

  Intellectual Property      67  

Section 6.27

  Hedge Agreements      67  

Section 6.28

  Beneficial Ownership Certification      67  

ARTICLE 7 AFFIRMATIVE COVENANTS

     68  

Section 7.1

  Reporting Requirements      68  

Section 7.2

  Maintenance of Existence; Conduct of Business      70  

Section 7.3

  Maintenance of Properties      70  

Section 7.4

  Taxes and Claims      71  

Section 7.5

  Insurance      71  

Section 7.6

  Inspection Rights      71  

Section 7.7

  Keeping Books and Records      71  

Section 7.8

  Compliance with Laws      72  

Section 7.9

  Compliance with Agreements      72  

Section 7.10

  Further Assurances      72  

Section 7.11

  ERISA      72  

Section 7.12

  Depository Relationship      72  

Section 7.13

  Additional Guarantors      72  

Section 7.14

  Lien Claims      72  

Section 7.15

  Construction Responsibilities      73  

Section 7.16

  Sanctions; Anti-Corruption Laws      73  

ARTICLE 8 NEGATIVE COVENANTS

     73  

Section 8.1

  Debt      73  

Section 8.2

  Limitation on Liens      74  

Section 8.3

  Mergers, Etc.      74  



--------------------------------------------------------------------------------

Section 8.4

  Restricted Payments      75  

Section 8.5

  Loans and Investments      75  

Section 8.6

  Limitation on Issuance of Equity      76  

Section 8.7

  Transactions With Affiliates      76  

Section 8.8

  Disposition of Assets      76  

Section 8.9

  Sale and Leaseback      76  

Section 8.10

  Prepayment of Debt      76  

Section 8.11

  Nature of Business      76  

Section 8.12

  Environmental Protection      77  

Section 8.13

  Accounting      77  

Section 8.14

  Burdensome Agreements      77  

Section 8.15

  Subsidiaries      77  

Section 8.16

  Amendments of Constituent Documents      77  

Section 8.17

  Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws      77  

ARTICLE 9 FINANCIAL COVENANTS

     78  

Section 9.1

  Leverage Ratio      78  

Section 9.2

  Interest Coverage Ratio      78  

Section 9.3

  Tangible Net Worth      78  

Section 9.4

  Liquidity      78  

Section 9.5

  Risk Asset Ratio      79  

ARTICLE 10 DEFAULT

     79  

Section 10.1

  Events of Default      79  

Section 10.2

  Remedies Upon Default      81  

Section 10.3

  Application of Funds      82  

Section 10.4

  Performance by Administrative Agent      83  

Section 10.5

  Setoff      83  

ARTICLE 11 AGENCY

     84  

Section 11.1

  Appointment and Authority      84  

Section 11.2

  Rights as a Lender      84  

Section 11.3

  Exculpatory Provisions      84  

Section 11.4

  Reliance by Administrative Agent      85  

Section 11.5

  Delegation of Duties      86  

Section 11.6

  Resignation or Removal of Administrative Agent      86  

Section 11.7

  Non-Reliance on Administrative Agent and Other Lenders      88  

Section 11.8

  Administrative Agent May File Proofs of Claim      88  

Section 11.9

  Guaranty Matters      89  

Section 11.10

  Bank Product Agreements      89  

ARTICLE 12 MISCELLANEOUS

     89  

Section 12.1

  Expenses      89  

Section 12.2

  INDEMNIFICATION      91  

Section 12.3

  Limitation of Liability      91  

Section 12.4

  No Duty      92  

Section 12.5

  Lenders Not Fiduciary      92  



--------------------------------------------------------------------------------

Section 12.6

  Equitable Relief      92  

Section 12.7

  No Waiver; Cumulative Remedies      92  

Section 12.8

  Successors and Assigns      93  

Section 12.9

  Survival      97  

Section 12.10

  Amendment      97  

Section 12.11

  Notices      98  

Section 12.12

  Governing Law; Venue; Service of Process      101  

Section 12.13

  Counterparts      102  

Section 12.14

  Severability      102  

Section 12.15

  Headings      102  

Section 12.16

  Construction      102  

Section 12.17

  Independence of Covenants      102  

Section 12.18

  WAIVER OF JURY TRIAL      102  

Section 12.19

  Additional Interest Provision      103  

Section 12.20

  Ceiling Election      104  

Section 12.21

  USA Patriot Act Notice      104  

Section 12.22

  Defaulting Lenders      104  

Section 12.23

  Sharing of Payments by Lenders      106  

Section 12.24

  Payments Set Aside      107  

Section 12.25

  Confidentiality      108  

Section 12.26

  Electronic Execution of Assignments and Certain Other Documents      108  

Section 12.27

  Independence of Covenants      109  

Section 12.28

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      109
 

Section 12.29

  NOTICE OF FINAL AGREEMENT      109  

Section 12.30

  Amended and Restated Credit Agreement      109  



--------------------------------------------------------------------------------

INDEX TO SCHEDULES

 

Schedule

  

Description of Schedule

  

Section

2.1    Commitments and Applicable Percentages    2.1 6.5    Litigation and
Judgments    6.5 6.6    Owned Real Property    6.6 6.13    Real Estate
Subsidiaries    6.13 6.25    Material Agreements    6.25 8.1    Existing Debt   
8.1 8.5    Existing Investments    8.5 12.11    Notices    12.11

INDEX TO EXHIBITS

 

Exhibit

  

Description of Exhibit

  

Section

A    Assignment and Assumption    1.1 B    Borrowing Base Report    1.1 C   
Compliance Certificate    1.1 D    Borrowing Request    1.1 E    Note    1.1 F
   Tax Forms    3.4(g)

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
June 5, 2018, is among CENTURY COMMUNITIES, INC., a Delaware corporation
(“Borrower”), the lenders from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent and L/C
Issuer.

RECITALS

Borrower, Administrative Agent and Existing Lenders, are party to that certain
Credit Agreement, dated as of October 21, 2014 (as heretofore amended, the
“Existing Credit Agreement”).

Borrower, Administrative Agent and Lenders desire to amend and restate the
Existing Credit Agreement in its entirety as, and in accordance with and subject
to the terms and conditions, set forth herein.

Borrower has requested that Lenders extend credit to Borrower as described in
this Agreement. Lenders are willing to make such credit available to Borrower
upon and subject to the provisions, terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Article 1 or in the provision, section or
recital referred to below:

“Acceptable Bank” means Lender or any United States bank having capital,
surplus, and undivided profits aggregating at least $250,000,000.

“Account” means an account, as defined in the UCC.

“Acquisition” means the acquisition by any Person of (a) a majority of the
equity interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

“Adjusted Eurodollar Rate” means, with respect to any Loan for any Interest
Period or day, as applicable, an interest rate per annum equal to the Eurodollar
Rate for such Interest Period or day multiplied by the Statutory Reserve Rate;
provided, however, if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 



--------------------------------------------------------------------------------

“Administrative Agent” means Texas Capital Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, until the
appointment of a successor administrative agent pursuant to the terms of this
Agreement and, thereafter, shall mean such successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, however, in
no event shall any Lender be deemed an Affiliate of Borrower or any of its
Subsidiaries or Affiliates.

“Agent Parties” means, collectively, Administrative Agent or any of its Related
Parties.

“Agreement” has the meaning set forth in the introductory paragraph hereto, and
includes all schedules, exhibits and appendices attached or otherwise identified
therewith.

“Anti-Corruption Laws” means all state or federal Laws, rules, and regulations
applicable to the Obligated Parties or any of their Affiliates from time to time
concerning or relating to bribery or corruption, including the FCPA and the Bank
Secrecy Act, and other similar anti-corruption legislation in other
jurisdictions.

“Anti-Terrorism Laws” has the meaning set forth in Section 6.20.

“Applicable Margin” means the applicable percentages per annum set forth below,
based upon the Leverage Ratio, as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.1(d):

 

Pricing

Level

   Leverage Ratio    Base Rate
Loans    Eurodollar Rate
Loans

1

   < 1.00:1    1.60%    2.60%

2

   ³ 1.00:1 but < 1.25:1    1.85%    2.85%

3

   ³ 1.25:1    2.10%    3.10%

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.1(d); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then upon the request of the Required
Lenders, Pricing Level 3 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin from the Closing Date through the date a
Compliance Certificate is delivered pursuant to Section 7.1(d) in respect of the
first fiscal quarter of Borrower ending after the Closing Date shall be
determined based upon Pricing Level 1.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Required Lenders
determine that (i) the Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.2(c)(iii), 2.2(h) or 2.8(g) or under
Article 8. Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

“Applicable Percentage” means in respect of the Credit Facility, with respect to
any Lender at any time, the percentage (carried out to the twelfth decimal
place) of the Credit Facility represented by such Lender’s Commitment at such
time; provided that if the Commitments have been terminated pursuant to the
terms hereof, then the Applicable Percentage of each Lender with respect to the
Credit Facility shall be determined based upon the Applicable Percentage of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Applicable Rate” means (a) in the case of a Base Rate Loan, the Base Rate plus
the Applicable Margin; and (b) in the case of a Eurodollar Rate Loan, the
Adjusted Eurodollar Rate plus the Applicable Margin.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Sales Contract” means a bona fide, legally binding, enforceable
contract for the sale of a House, between Borrower (or one of its Subsidiaries),
as seller, and a third party unrelated to Borrower, as buyer, with respect to
which (i) the form of such contract of sale shall be substantially consistent
with those customarily used by Borrower or its Subsidiaries, and (ii) a
non-refundable earnest money deposit in an amount acceptable to Borrower has
been delivered to either an independent escrow agent or to Borrower.

“Arranger” means (a) Texas Capital Bank, (b) Fifth Third Bank, (c) Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and (d) U.S. Bank National
Association, in their respective capacities as joint lead arrangers and joint
book runners.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.8), and accepted by Administrative Agent, in
substantially the form of Exhibit A or any other form approved by Administrative
Agent.

“Authorized Party” has the meaning set forth in Section 12.11(d)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Lender or its Affiliate in connection
with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Lender or its Affiliate pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that an Obligated Party is
obligated to reimburse to any Lender or its Affiliate as a result of such Lender
or its Affiliate purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to the Bank Product Agreements.

“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Obligated Party by any Lender or its
Affiliate consisting of (a) deposit accounts, (b) cash management services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements maintained with any Lender or its Affiliates, or (c) debit cards,
stored value cards, and credit cards (including commercial credit cards
(including so-called “procurement cards” or “P-cards”)) and debit card and
credit card processing services.

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day; (b) the sum of the Federal Funds
Rate for such day plus one half of one percent (0.5%); and (c) the Adjusted
Eurodollar Rate for such day plus one percent (1.00%).

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Base Rate Borrowing” means, as to any Borrowing, the Base Rate Loans comprising
such Borrowing.

“Base Rate Loan” means a Loan bearing interest based on the Base Rate. Base Rate
Loans will only be available to Borrower if provided by Administrative Agent in
Administrative Agent’s sole discretion.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Bond Indenture” means collectively, (a) that certain Indenture, dated May 5,
2014, by and among (i) Century Communities, Inc., as issuer, (ii) the guarantors
named therein, and (iii) U.S. Bank National Association, as trustee, regarding
the issuance of $200,000,000 of 6.875% Senior Notes Due 2022, and (b) that
certain Indenture, dated May 12, 2017, by and among (i) Century Communities,
Inc., as issuer, (ii) the guarantors named therein, and (iii) U.S. Bank National
Association, as trustee, regarding the issuance of $400,000,000 of 5.875% Senior
Notes Due 2025.

“Bond Indenture Certificate” means a certificate executed by a Responsible
Officer of Borrower, (a) certifying to Administrative Agent, that a proposed
Borrowing or L/C Borrowing will not violate the financial covenants and
restrictions set forth in the Bond Indenture, and (b) demonstrating compliance
with such financial covenants, by showing the applicable calculations.

“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.

“Borrower Materials” has the meaning set forth in Section 12.11(e).

“Borrower’s Other Debt” means Borrower’s Debt, including, without limitation
Debt arising under the Bond Indenture, but excluding (i) amounts due to the
Lenders pursuant to this Agreement, and (ii) Mortgage Repurchase Facility Debt.

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.1.

“Borrowing Base” means, as of the date of determination thereof, the result of
(a) the Maximum Credit Amount for all Borrowing Base Property, minus (b) the
outstanding amount of Borrower’s Other Debt.

“Borrowing Base Property” means collectively, any Cash and Equivalents, Entitled
Land, LUD, Lots, Model Houses, Pre-Sold Houses and Spec Houses, that (a) appear
in the most recent Borrowing Base Report reasonably approved by Administrative
Agent, (b) are entirely owned in fee simple absolute by Borrower, or by one of
its Subsidiaries that is also a Guarantor, (c) are free of Liens, except Liens
described in clauses (a) through (f) of Section 8.2, (d) are located within the
United States of America, and (e) otherwise comply with the terms and conditions
set forth in this Agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Borrowing Base Report” means, as of any date of preparation, a certificate,
substantially the form of Exhibit B, or in any other form agreed to in writing
by Borrower and Administrative Agent, prepared by and certified by a Responsible
Officer of Borrower.

“Borrowing Request” means a writing, substantially in the form of Exhibit D,
properly completed and signed by Borrower, requesting a Borrowing. All Borrowing
Requests shall be accompanied by a complete and duly executed Bond Indenture
Certificate.

“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by Law to be closed, and (b) for purposes of the
calculation of the Eurodollar Rate, a day that satisfies the requirements of
clause (a) and that is a day on which commercial banks in the City of London,
England are open for business and dealing in offshore Dollars. Unless otherwise
provided, the term “days” when used herein means calendar days.

“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or Lenders,
as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash and Equivalents” means, (a) cash, currency, or a credit balance in a
Deposit Account, and (b) Temporary Certificates of Deposit, but only to the
extent any of the foregoing are free of liens, encumbrances, negative pledges or
any other restrictions.

“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit, but
excluding interest expense not payable in cash, all as determined in accordance
with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder), shall
have acquired beneficial ownership of a percentage (based on voting power, in
the event different classes of stock have different voting power) of the voting
stock of Borrower equal to at least fifty percent (50%); or

(b) Both Dale Francescon and Robert J. Francescon shall cease for any reason to
be members of the board of directors of Borrower.

“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, together with the regulations promulgated thereunder.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.1(a), and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee Rate” means a rate per annum equal to two-tenths of one percent
(0.20%)

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender or L/C Issuer by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.

“Competing Homebuilder” means any Person that is itself, or is owned or
controlled by a Person that is, listed on the most recent Builder 100 list
published by Builder magazine, ranked by revenues or closings (or if such list
is no longer published, identified in such other published list or through such
other means as reasonably determined by Administrative Agent).

“Completed Spec House” means a Spec House for which construction is
substantially complete.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Completed Spec House Sublimit” means a number equal to twenty-five percent
(25%) of the number of all Houses owned by Borrower (or its Subsidiaries) at any
time.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.

“Condominium Unit” means a physical portion of a condominium building (which
building may not exceed a height of four stories) that is designated for
separate ownership and occupancy as a single-family residence.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership or certificate of formation,
as applicable, and partnership agreement; (d) in the case of a trust, its trust
agreement; (e) in the case of a joint venture, its joint venture agreement;
(f) in the case of a limited liability company, its articles of organization,
operating agreement, regulations and/or other organizational and governance
documents and agreements; and (g) in the case of any other entity, its
organizational and governance documents and agreements.

“Credit Extension” means each of (a) a Borrowing and (b) an L/C Credit
Extension.

“Credit Facility” means the revolving line of credit in the maximum sum of the
Credit Facility Amount, governed by this Agreement and the other Loan Documents.

“Credit Facility Amount” means Five Hundred Forty Million and No/100 Dollars
($540,000,000.00); subject to increase, however, pursuant to Section 2.10. The
Credit Facility Amount is the maximum amount that that may be advanced and
outstanding at any one time under the Credit Facility.

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than ninety (90) days; (d) all Capitalized Lease Obligations of such Person;
(e) all Debt or other obligations of others Guaranteed by such Person; (f) all
obligations secured by a Lien existing on Property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
non-recourse to the credit of such Person; (g) any other obligation for borrowed
money or other financial accommodations which in accordance with GAAP would be
shown as a liability on the balance sheet of such Person; (h) any repurchase
obligation or liability of a Person with respect to Accounts, chattel paper or
notes receivable sold by such Person; (i) any liability under a sale and
leaseback transaction that is not a Capitalized Lease Obligation; (j) any
obligation under any so called “synthetic leases;” (k) any obligation arising

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

with respect to any other transaction that is the functional equivalent of
borrowing but which does not constitute a liability on the balance sheets of a
Person; (l) all payment and reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; (m) all liabilities of such
Person in respect of unfunded vested benefits under any Plan; and (n) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interests in such Person or any other
Person, valued, in the case of redeemable preferred stock interests, at the
greater of its voluntary or involuntary liquidation preference plus all accrued
and unpaid dividends.

For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable Law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Interest Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to a Base Rate Loan plus
(iii) two percent (2%) per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Interest Rate shall be an interest rate equal
to the interest rate (including any Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum; provided, however, in no event shall
the Default Interest Rate exceed the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent and Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.22(b)) upon delivery of written
notice of such determination to Borrower and each Lender.

“Deposit Account” means a demand, time, savings, passbook, or like account with
an Acceptable Bank.

“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or entry into any contract the
performance of which would result in any of the foregoing, of any interest in
Property, or of any interest in a Subsidiary that owns Property, in any
transaction or event or series of transactions or events, and “Dispose” has the
correlative meaning thereto.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDA” means, for any Person for any period, an amount equal to (a) Net Income
plus (b) the sum of the following to the extent deducted in the calculation of
Net Income: (i) interest expense; (ii) income taxes; (iii) depreciation;
(iv) amortization; (v) extraordinary losses determined in accordance with GAAP;
and (vi) other non-recurring expenses reducing such Net Income which do not
represent a cash item in such period or any future period, minus (c) the sum of
the following to the extent included in the calculation of Net Income:
(i) income tax credits; (ii) extraordinary gains determined in accordance with
GAAP; (iii) all non-recurring, non-cash items increasing Net Income; and
(iv) revenue related to Mortgage Loans Held for Sale.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.8(b)(iii)).

“Entitled Land” means any Land that has been zoned by the applicable
Governmental Authority to permit Houses thereon.

“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act,
33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with the regulations promulgated thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party, is under common control
(within the meaning of Section 414(c) of the Code) with an Obligated Party, or
is otherwise considered a single employer with an Obligated Party pursuant to
Sections 414(m) or (o) of the Code, for purposes of the provisions relating to
Section 412 of the Code or Section 303 of ERISA

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e)

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

of ERISA, (c) a complete or partial withdrawal by any Obligated Party or any
ERISA Affiliate from a Multiemployer Plan, (d) the filing of a notice of intent
to terminate a Plan, the treatment of a Plan or Multiemployer Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan, (e) the
occurrence of an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan, (f) the
imposition of any liability to the PBGC under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligated Party or any ERISA Affiliate, (g) the failure of any Obligated Party
or ERISA Affiliate to meet any funding obligations with respect to any Plan or
Multiemployer Plan, or (h) a Plan becomes subject to the at-risk requirements in
Section 303 of ERISA or Section 430 of the Code or is in endangered or critical
status under Section 305 of ERISA or Section 432 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) with respect to each Interest Period, the per annum rate appearing on the
ICE Benchmark Administration LIBOR Rates Page (or on any successor or substitute
page or service providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as determined by Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on the related Eurodollar Rate
Determination Date, as the rate for Dollar deposits with a maturity comparable
to such Interest Period, and if such rate does not appear on such screen or
service, or such screen or service shall cease to be available, then the
Eurodollar Rate shall be the offered rate (as determined by Administrative Agent
in its sole discretion) on such other screen or service that displays an average
interest settlement rate for deposits in Dollars (for delivery on the first day
of such Interest Period) for a term equivalent to such Interest Period as of
11:00 a.m. on the relevant Eurodollar Rate Determination Date; and

(b) with respect to any interest calculation with respect to a Base Rate Loan on
any date, the per annum rate appearing on the ICE Benchmark Administration LIBOR
Rates Page (or on any successor or substitute page or service providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market comparable to those currently provided on such page, as
determined by Administrative Agent from time to time) at approximately 11:00
a.m., London time, on the related Eurodollar Rate Determination Date for a term
of one (1) month commencing on the date of calculation, and if such rate does
not appear on such screen or service, or such screen or service shall cease to
be available, then the Eurodollar Rate shall be the offered rate (as determined
by Administrative Agent in its sole discretion) on such other screen or service
that displays an average interest settlement rate for deposits in Dollars (for
delivery on such date of calculation) for a term of one (1) month as of 11:00
a.m. on the relevant Eurodollar Rate Determination Date.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Eurodollar Rate Borrowing” means, as to any Borrowing, the Eurodollar Rate
Loans comprising such Borrowing.

“Eurodollar Rate Determination Date” means the first day of an Interest Period.

“Eurodollar Rate Loan” means each Loan bearing interest based on the Adjusted
Eurodollar Rate where the Eurodollar Rate is determined pursuant to clause
(a) of the definition thereof.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning set forth in the Recitals of this
Agreement.

“Existing Lenders” means (i) Fifth Third Bank, (ii) Texas Capital Bank, National
Association, (iii) Bank of America, N.A., (iv) Compass Bank, an Alabama Banking
Corporation, (v) Flagstar Bank, FSB, (vi) ZB, N.A. dba Vectra Bank Colorado
(formerly known as Vectra Bank Colorado, NA), (vii) U.S. Bank National
Association, (viii) Citibank, N.A., (ix) JPMorgan Chase Bank, N.A., (x) Bank
Midwest, a division of NBH Bank, and (xi) Deutsche Bank AG New York Branch.

“Extension Fee” means a non-refundable fee in an amount equal to fifteen-one
hundredths of one percent (0.15%) of the aggregate Commitments of all Lenders
calculated as the Extension Option Agreement Date, to be paid by Borrower to
Administrative Agent for the account of each Lender, on the Extension Option
Agreement Date.

“Extension Option” means the right of Borrower to request a twelve (12) month
extension of the Maturity Date, which request may only be granted upon the
unanimous written approval of Administrative Agent and all Lenders, and which
approval may be granted or denied at the sole discretion of Administrative Agent
and each Lender.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Extension Option Agreement” means a written agreement, executed by Borrower,
Administrative Agent and each Lender, approving Borrower’s request to exercise
the Extension Option. The Extension Option Agreement shall contain the
Borrower’s certification that (A) no Default exists, and (B) the representations
and warranties contained in Article 6 and the other Loan Documents are true and
correct, both before and immediately after giving effect to the extension of the
Maturity Date (except to the extent that a representation or warranty
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date).

“Extension Option Agreement Date” means the effective date of the Extension
Option Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means the separate fee letters dated as of (a) August 19, 2014, (b)
July 14, 2015, (c) November 10, 2015, (d) August 19, 2016, and (e) April 27,
2018, respectively, between Borrower and Texas Capital Bank, and any other fee
letter among Borrower and Administrative Agent, Arranger and/or Texas Capital
Bank concerning fees to be paid by Borrower in connection with this Agreement
including any amendments, restatements, supplements or modifications thereof. By
its execution of this Agreement, each Lender acknowledges and agrees that
Administrative Agent, Arranger and/or Texas Capital Bank may elect to treat as
confidential and not share with Lenders any Fee Letters executed from time to
time in connection with this Agreement.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), (d) the Flood
Insurance Reform Act of 2004, and (e) the Biggert-Waters Flood Insurance Reform
Act of 2012, in each case as now or hereafter in effect or any successor statute
thereto and including any regulations promulgated thereunder.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of the L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, tribal body or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors.

“Guaranty” means a written guaranty of each Guarantor in favor of Administrative
Agent, for the benefit of Lenders, in form and substance reasonably satisfactory
to Administrative Agent.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Fund” means an unregulated, private investment partnership of accredited
investors (as such term is used by the Securities and Exchange Commission).

“Honor Date” has the meaning set forth in Section 2.2(c)(i).

“House” means a single-family attached or detached residence, or Condominium
Unit, to be constructed by Borrower (or one of its Subsidiaries) upon a Lot in
accordance with the applicable provisions hereof. Where the context requires,
the term “House” shall include the Lot upon which the residence is constructed.

“Increase Effective Date” has the meaning set forth in Section 2.10(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any other Obligated Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Information” has the meaning set forth in Section 12.25.

“Intangible Assets” means the following assets of any Person: (a) goodwill,
including any amounts, however designated, that represent the excess of the
purchase price paid for assets or stock over the value assigned thereto;
(b) patents, trademarks, trade names, and copyrights; (c) deferred expenses;
(d) loans and advances to any stockholder, director, officer, or employee of
such Person or any Affiliate of such Person; and (e) all other assets which are
properly classified as intangible assets.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.

“Interest Period” means, with respect to any Eurodollar Rate Loan, a period of
time beginning on the first Business Day of a calendar month, and ending on the
day immediately prior to the first Business Day of the following calendar month.

“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.

“Inventory and Sales Status Report” means a periodic report prepared by Borrower
with respect to the Land, Lots and Houses and the completion status of each
House under construction by Borrower (whether or not financed under the Credit
Facility), properly completed by Borrower and in form satisfactory to
Administrative Agent. The Inventory and Sales Status Report shall include a
sales and closing report by subdivision in form acceptable to Administrative
Agent reflecting (a) net sales of Houses since the last report, (b) as to
completed Houses, whether or not they are subject to a sales contract, (c) as to
Houses under construction, whether or not they are sold and the closing status
of such residences, and (d) such other information as Administrative Agent may
reasonably request with respect to the Borrower’s inventory, sales of Houses,
closing of said sales and information regarding Borrower’s business operations.

“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by Borrower on the date when made
or refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“L/C Issuer” means Texas Capital Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Land” means unimproved real property or interest therein, together with all
right, title, interest, and privileges of the owner thereof in and to (i) all
streets, ways, roads, alleys, easements, rights-of-way, licenses, rights of
ingress and egress, vehicle parking rights and public places, existing or
proposed, abutting, adjacent, used in connection with or pertaining to such real
property, the interests therein and the improvements thereon; (ii) any strips or
gores of real property between such real property and abutting or adjacent
properties; (iii) all water and water rights, timber and crops pertaining to
such real property; and (iv) all appurtenances and all reversions and remainders
in or to such real property.

“Land Under Development” or “LUD” means a parcel of Entitled Land that is in the
process of being developed into finished Lots.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto, and shall include L/C Issuer, and their respective successors and
assigns permitted hereunder, as the context may require.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder in
connection with the development of Lots or LUD, (a) on behalf of a Person in
favor of a Governmental Authority, including, without limitation, any utility,
water, or sewer authority, or other similar entity, for the purpose of assuring
such Governmental Authority that such Person or an Affiliate of such Person will
properly and timely complete work it has agreed to perform for the benefit of
such Governmental Authority; (b) in lieu of cash deposits to obtain a license,
in place of a utility deposit; or (c) in lieu of other contract performance, to
secure performance warranties payable upon breach, and to secure the performance
of labor and materials, including, without limitation, construction, bid, and
performance bonds.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer. All Letter of Credit Applications shall be accompanied by a
complete and duly executed Bond Indenture Certificate.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date for the Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$40,000,000, or (b) the aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Commitments.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Debt of Borrower and its Subsidiaries (excluding Mortgage Repurchase Facility
Debt), to (b) the Tangible Net Worth of Borrower and its Subsidiaries.

“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment,
preference, priority, or other encumbrance of any kind or nature whatsoever
(including, without limitation, any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise,
affecting such Property and (b) the signing or filing of a financing statement
which names the Person as debtor or the signing of any security agreement or the
signing of any document authorizing a secured party to file any financing
statement which names such Person as debtor.

“Liquidity” means the aggregate of (i) Cash and Equivalents assets and those
assets that are readily convertible to cash (limited to the $40,000,000 excluded
from the Cash and Equivalents element of the Borrowing Base calculation), plus
(ii) amounts available to be drawn by Borrower under existing lines of credit,
including the Credit Facility, all as determined by Administrative Agent in its
reasonable discretion.

“Loan” means an extension of revolving credit by a Lender to Borrower under
Article 2.

“Loan Documents” means this Agreement, the Guaranty, the Notes, Issuer
Documents, and all other promissory notes, letters of credit, guaranties, and
other instruments, documents, or agreements executed and delivered pursuant to
or in connection with this Agreement; provided that the term “Loan Documents”
shall not include any Bank Product Agreement.

“Lot” means (i) a single platted and subdivided portion of Land, identified by
unique lot and block numbers, (ii) upon which a single House (or several
Condominium Units) is to be, has been, or is in the process of being,
constructed, together with all right, title, interest, and privileges of
Borrower in and to (A) all streets, ways, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to such real property or the interest therein; (B) any strips
or gores of real property between such real property and abutting

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

or adjacent properties; (C) all water and water rights, timber and crops
pertaining to such real property; and (D) all appurtenances and all reversions
and remainders in or to such real property, and (iii) with all required
municipal approvals and utilities (including, without limitation, streets,
alleys and sidewalks, potable water, storm and sanitary sewer, electricity,
telephone, gas and cable television facilities), fully completed and each
connected to or available at the boundaries of such Lot.

“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries, taken as a whole;
(b) the ability of any Obligated Party to perform its obligations under any Loan
Document to which it is a party; or (c) the legality, validity, binding effect
or enforceability against any Obligated Party of any Loan Document to which it
is a party. A Material Adverse Event does not include national or global
economic conditions that are not unique to Borrower.

“Maturity Date” means with respect to the Credit Facility, April 30, 2022, or
such earlier date on which the Commitment of each Lender terminates as provided
in this Agreement; subject to extension pursuant to Section 2.11; provided,
however, that, if such date is not a Business Day, the Maturity Date shall be
the next succeeding Business Day.

“Maximum Credit Amount” means the maximum amount for each item of Borrowing Base
Property, used to determine the Borrowing Base, based on the latest Borrowing
Base Report reasonably approved by Administrative Agent. The Maximum Credit
Amount for each element of Borrowing Base Property shall be calculated as
follows:

(a) Cash and Equivalents. The amount equal to one hundred percent (100%) of the
actual value of Borrower’s Cash and Equivalents, minus $40,000,000.

(b) Entitled Land. The amount equal to fifty percent (50%) of Total Cost of such
Entitled Land.

(c) LUD. The amount equal to sixty-five percent (65%) of Total Cost of such LUD.

(d) Lots. The amount equal to seventy-five percent (75%) of Total Cost of such
Lot.

(e) Model Houses. The amount equal to eighty-five percent (85%) of the Total
Cost of such Model House.

(f) Pre-Sold Houses. The amount equal to ninety percent (90%) of the Total Cost
of such Pre-Sold House.

(g) Spec Houses. The amount equal to ninety percent (90%) of the Total Cost of
such Spec House. Eighteen (18) months after any Spec House has been included as
Borrowing Base Property, the Maximum Credit Amount for such Spec House shall
decrease to amount equal to seventy-five percent (75%) of the Total Cost of such
Spec House. Twenty-four (24) months after any Spec House has been included as
Borrowing Base Property, the Maximum Credit Amount for such Spec House shall
further decrease to amount equal to fifty percent (50%) of the Total Cost of
such Spec House.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable Law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the time that a Defaulting Lender exists, an
amount equal to 125% of the Fronting Exposure of L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.7(a)(i), (a)(ii) or (a)(iii), an amount equal
to 125% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

“Model House” means a House which is to be, has been, or is in the process of
being, constructed, and which is not the subject of an Approved Sales Contract,
and is intended by Borrower to be furnished and used by Borrower for on-site
office and/or marketing purposes.

“Mortgage Loans Held for Sale” means mortgage loans to homebuyers, that are
originated by Inspire Home Loans Inc., a Delaware corporation (which is a
Subsidiary of Borrower), and that are intended to be sold in the secondary
market.

“Mortgage Repurchase Facility Debt” means the following revolving lines of
credit, as such lines of credit may be amended, modified, restated, extended,
increased, replaced or refinanced from time to time, which were made available
to Inspire Home Loans Inc., a Delaware corporation, to fund homebuyer mortgage
loans originated by such corporation: (a) that certain revolving line of credit
in the amount of $40,000,000, from Comerica Bank; and (b) that certain revolving
line of credit in the amount of $45,000,000, from JPMorgan Chase Bank, N.A.
Notwithstanding the foregoing, if any of the foregoing lines of credit are ever
deemed to be recourse obligations of Borrower or any Guarantor, then such line
of credit shall cease to qualify as “Mortgage Repurchase Facility Debt” for
purposes of this Agreement.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Net Income” means, for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Constituent
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that such Person’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(b) any income (or loss) for such period of any other Person if such other
Person is not a Subsidiary, except that Borrower’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to Borrower or a Subsidiary as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to Borrower as described in
clause (a) of this proviso).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or each
affected Lender in accordance with the terms of Section 12.10 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any one of the promissory notes made by Borrower in favor of a
Lender evidencing Loans, made by such Lender, substantially in the form of
Exhibit E, and “Notes” means all of such promissory note, collectively.

“Obligated Party” means Borrower, each Guarantor or any other Person who is or
becomes party to any agreement that obligates such Person to pay or perform, or
that Guarantees or secures payment or performance of, the Obligations under the
Loan Documents or any part thereof.

“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Administrative Agent, each
Lender and any Affiliates of Administrative Agent or any Lender now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
arising under or pursuant to this Agreement, any Bank Product Agreements, the
other Loan Documents, and all interest accruing thereon (whether a claim for
post-filing or post-petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Outstanding Amount” means (a) with respect to the Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

“Participant” means any Person (other than (a) a natural Person, (b) a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, (c) a Defaulting Lender, or (d) Borrower or any of
Borrower’s Affiliates or Subsidiaries or any other Obligated Party) to which a
participation is sold by any Lender in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it).

“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001).

“Payment Date” means the fifth (5th) day of each and every calendar month during
the term of this Agreement and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permitted Acquisitions” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of homebuilding, Land
acquisition or Land development, or a business reasonably related thereto, in
respect of which the majority of shareholders (or other equity interest holders)
of the acquired entity, and the board of directors (or other governing body
thereof) of the acquired entity, approve such Acquisition, provided that before
and after giving effect to such Acquisition, no Default shall exist.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Permitted Acquisition Liens” means Liens that both (a) encumber Property of an
entity that was acquired by Borrower through a Permitted Acquisition, so long as
such Property was owned by such entity prior to the Permitted Acquisition, and
(b) existed prior to the Permitted Acquisition. Property that is encumbered by a
Permitted Acquisition Lien is not eligible to be included as Borrowing Base
Property.

“Permitted Liens” means those Liens permitted by Section 8.2.

“Person” means any natural person, corporation, limited liability company,
business trust, association, company, partnership, joint venture, Governmental
Authority, or other entity, and shall include such Person’s heirs,
administrators, personal representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pre-Sold House” means a House which is to be, has been or is in the process of
being, constructed, and which is the subject of an Approved Sales Contract.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Texas Capital Bank as its prime rate in effect at its Principal
Office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
Texas Capital Bank as a general reference rate of interest, taking into account
such factors as Texas Capital Bank may deem appropriate; it being understood
that many of Texas Capital Bank’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Texas Capital Bank may make various
commercial or other loans at rates of interest having no relationship to such
rate.

“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.

“Profit and Participation Agreement” means Debt, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset, a profit participation or other speculative amount, in respect of such
property or asset.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 12.11(e).

“Real Estate Subsidiary” means a Subsidiary that owns real estate, or is engaged
in the business of homebuilding or other construction, real estate development,
real estate management, or real estate brokerage.

“Recipient” means Administrative Agent, L/C Issuer, and any Lender, as
applicable.

“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower or any other Obligated Party to Administrative Agent or any Lender
pursuant to any Loan Document other than any Note.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Removal Effective Date” has the meaning set forth in Section 11.6(b).

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least 50.1% of the Total Credit Exposures of all Lenders;
provided that, if one Lender holds at least 50.1% but less than 100% of the
Total Credit Exposures at such time, subject to the last sentence of
Section 12.10, Required Lenders shall be at least two Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 11.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party. Any document delivered
hereunder that is signed by a Responsible Officer of an Obligated Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Obligated
Party.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount of its Loans and such Lender’s participation in L/C
Obligations at such time.

“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.

“Risk Asset Ratio” means, as of any date of determination, the ratio of (a) the
book value of all Risk Assets owned by Borrower or its Subsidiaries, as
reflected on Borrower’s financial statements, to (b) Borrower’s Tangible Net
Worth.

“Risk Assets” means Land (regardless of whether such Land is Entitled Land), LUD
and Lots.

“Risk Assets Sublimit” means a dollar amount equal to one hundred fifty percent
(150%) of Borrower’s Tangible Net Worth, at any time.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons, in each case, to the extent dealings
are prohibited or restricted with such Person under Sanctions, or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or other relevant sanctions authority.

“SEC” means the Security and Exchange Commission, or any successor agency.

“Seller Carryback Financing” means Debt, secured by a deed of trust, mortgage or
other Lien against a property or asset, with respect to which the purchaser of
such property or asset agrees to pay the seller of such property or asset, all
or a portion of the purchase price for such property or asset.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date,

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

be greater than the amount that will be required to pay the probable liability
of such Person on its debts as such debts become absolute and matured, and that,
as of such date, such Person will be able to pay all liabilities of such Person
as such liabilities mature and such Person does not have unreasonably small
capital with which to carry on its business. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person acting in good faith.

“Spec House” means a House which is to be, has been or is in the process of
being, constructed, and which (i) is not the subject of an Approved Sales
Contract, (ii) is not a Model House, and (iii) any House which was subject to an
Approved Sales Contract, but which Approved Sales Contract has subsequently been
terminated, cancelled, voided or breached by the purchaser or which otherwise no
longer qualifies as an Approved Sales Contract.

“Spec House Sublimit” means a number equal to fifty percent (50%) of the number
of all Houses owned by Borrower (or its Subsidiaries), at any time; provided,
however, the Spec House Sublimit shall seasonally increase to sixty percent
(60%) from February 1 to May 31 of each calendar year.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which Administrative Agent is
subject with respect to the Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Tangible Net Worth” means, for any Person as of any date, the difference
between (a) the total assets of such Person, determined in conformity with GAAP,
excluding Intangible Assets, and excluding Mortgage Loans Held for Sale, minus
(b) the Debt of such Person, determined in conformity with GAAP, excluding
Mortgage Repurchase Facility Debt.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Certificates of Deposit” means certificates of deposit that (a) are
issued by, and held at, an Acceptable Bank and (b) mature within sixty (60) days
from the date of issuance thereof.

“Texas Capital Bank” means Texas Capital Bank, National Association, a national
banking association, and its successors and assigns.

“Total Cost” means, with respect to any Entitled Land, LUD, Lot, Model House,
Pre-Sold House or Spec House which is Borrowing Base Property, the aggregate
amount of the following costs actually incurred by Borrower at the time of
measurement: (i) the acquisition costs of the applicable portion of the
Borrowing Base Property (including the purchase price and all reasonable,
necessary and customary closing costs for the acquisition of such portion of the
Borrowing Base Property), (ii) the amount of development or construction hard
costs actually incurred in the development or construction of such portion of
the Borrowing Base Property, and (iii) the amount of soft costs (but not
overhead, marketing or sales expenses) directly attributable to the development
or construction of such portion of the Borrowing Base Property, all as submitted
by Borrower and approved by Administrative Agent, in its reasonable discretion.
In the event of a casualty or condemnation affecting any portion of the
Borrowing Base Property, duplicative costs to repair and remediate the effects
of the casualty or condemnation shall not be used to calculate the Total Cost.
Notwithstanding the foregoing, in no event shall the Total Cost of any item of
the Borrowing Base Property exceed the book value of such item, as determined in
accordance with GAAP, and as reflected on Borrower’s financial statements.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Triggering Event” means a Permitted Acquisition by Borrower of an entity with
total tangible assets in excess of $150,000,000.

“Type” means, with respect to a Loan, refers to whether such Loan is a Base Rate
Loan or a Eurodollar Rate Loan, and, with respect to a Borrowing, refers to
whether such Borrowing is a Base Rate Borrowing or a Eurodollar Rate Borrowing.

“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each plan year, without regard to the averaging which may be allowed under
Section 430(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning set forth in Section 2.2(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.4(g)(ii)(B)(3).

“Withholding Agent” means each of Borrower and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Matters.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

Section 1.3 ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable Law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Authority, then either Borrower or
Required Lenders may request a modification to this Agreement solely to preserve
the original intent of this Agreement with respect to the provisions hereof
applicable to ERISA, and the parties to this Agreement shall negotiate in good
faith to complete such modification.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.5 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time.
Words denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be constructed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.

Section 1.6 Interpretative Provision. For purposes of Section 10.1, a breach of
a financial covenant contained in Article 9 shall be deemed to have occurred as
of any date of determination thereof by Borrower, the Required Lenders or as of
the last date of any specified measurement period, regardless of when the
financial statements or the Compliance Certificate reflecting such breach are
delivered to Administrative Agent.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to central time (daylight or standard, as
applicable).

Section 1.8 Other Loan Documents. The other Loan Documents contain
representations, warranties, covenants, defaults and other provisions that are
in addition to and not limited by, or a limitation of, similar provisions of
this Agreement. Such provisions in such other Loan Documents may be different or
more expansive than similar provisions of this Agreement and neither such
differences nor such more expansive provisions shall be construed as a conflict.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1 The Loans.

(a) Borrowings. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make one or more Loans to Borrower from time to time
from the Closing Date until the Maturity Date for the Credit Facility in an
aggregate principal amount for such Lender at any time outstanding up to but not
exceeding the amount of such Lender’s Commitment, provided that the Revolving
Credit Exposure of all Lenders shall not exceed the least of (i) the aggregate
amount of the Commitments of the Lenders, (ii) the Borrowing Base, and (iii) the
Credit Facility Amount. Subject to the foregoing limitations, and the other
terms and provisions of this Agreement, Borrower may borrow, repay, and reborrow
Loans hereunder.

(b) Borrowing Procedure. Each Borrowing shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than 11:00
a.m. three (3) Business Days prior to the requested date of any Borrowing. Each
telephonic notice by Borrower pursuant to this Section 2.1(b) must be confirmed
promptly by delivery to Administrative Agent of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Borrowing of a Eurodollar Rate Borrowing shall be in a principal amount of at
least $1,000,000. Except as provided in Section 2.2(c), each Borrowing of or
conversion to a Base Rate Borrowing shall be in a principal amount of at least
$500,000. Each Borrowing Request (whether telephonic or written) shall specify
(i) the requested date of the Borrowing (which shall be a Business Day),
(ii) the principal amount the Borrowings to be borrowed, and (iii) the Type of
Borrowings to be borrowed.

(c) Funding. Following receipt of a Borrowing Request, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Borrowing. Each Lender shall make the amount of its Loan
available to Administrative Agent in immediately available funds at
Administrative Agent’s Principal Office not later than 1:00 p.m. on the Business
Day specified in the applicable Borrowing Request. Upon satisfaction of the
applicable conditions set forth in Section 5.2 (and, if such Borrowing is the
initial Credit Extension, Section 5.1), Administrative Agent shall make all
funds so received available to Borrower in like funds as received by
Administrative Agent either by (i) crediting the account of Borrower on the
books of Texas Capital Bank with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date the Borrowing Request with respect to such Borrowing is
given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

(d) Continuations and Conversions. The Applicable Rate shall be based upon the
Eurodollar Rate, except as otherwise expressly provided herein. Base Rate Loans
will not be available to Borrower, unless Administrative Agent elects to make
them available in Administrative Agent’s sole discretion, or unless otherwise
required by Sections 3.2 or 3.3. If Borrower fails to specify a Type of Loan in
a Borrowing Request, then the applicable Loan shall be made as a Eurodollar Rate
Loan, unless otherwise required by Sections 3.2 or 3.3. A Eurodollar Rate Loan
may not be converted to a Base Rate Loan, unless Administrative Agent elects to
permit such conversion in Administrative Agent’s sole discretion, or unless
otherwise required by Sections 3.2 or 3.3.

(e) Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Borrowings upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, Administrative Agent shall notify Borrower and
Lenders of any change in Texas Capital Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

Section 2.2 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of Lenders set forth in this Section 2.2,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries that are Guarantors, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries that are Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Revolving Credit Exposure of all
Lenders shall not exceed the lesser of the aggregate amount of the Commitments
of the Lenders and the Borrowing Base, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

(ii) L/C Issuer shall not issue any Letter of Credit, or permit the renewal of
any Letter of Credit, if:

(A) the initial expiry date of the requested Letter of Credit would occur more
than twenty-four (24) months after the date of issuance, unless Required Lenders
have approved such expiry date; or

(B) the Letter of Credit would automatically renew for a period in excess of
twelve (12) months, unless Required Lenders have approved such Letter of Credit;
or

(C) the Letter of Credit would automatically renew without providing L/C Issuer
with an opportunity to prevent each and every renewal; or

(D) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Lenders have approved such expiry
date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $25,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

(E) any Lender is at that time a Defaulting Lender, unless L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such Lender
to eliminate L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 12.22(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) L/C Issuer shall act on behalf of Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and L/C Issuer shall
have all of the benefits and immunities (A) provided to Administrative Agent in
Article 11 with respect to any acts taken or omissions suffered by L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article 11 included L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to L/C Issuer.

(vii) Once a Letter of Credit has been issued, Lenders shall be deemed to have
authorized (but may not require) L/C Issuer to permit the renewal of such Letter
of Credit at any time to an expiry date not later than the earlier of (i) twelve
(12) months from the date of such renewal, or (ii) the Letter of Credit
Expiration Date.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by L/C Issuer, by
personal delivery or by any other means acceptable to L/C Issuer. Such Letter of
Credit Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Administrative Agent and L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as L/C Issuer may
require. Additionally, Borrower shall furnish to L/C Issuer and Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as L/C Issuer
or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Obligated Party, at least one (1) Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 5 shall not
then be satisfied, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, Borrower shall be deemed to have requested a Borrowing to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.2 (other than the delivery of a Borrowing Request). Any notice
given by L/C Issuer or Administrative Agent pursuant to this Section 2.2(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.2(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of L/C Issuer at Administrative Agent’s Principal
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.2(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Loan (or, if the conditions set forth in Section 5.2 are not
satisfied, an L/C Borrowing as further described in clause (iii) below) to
Borrower in such amount. Administrative Agent shall remit the funds so received
to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing because the conditions set forth in Section 5.2 cannot be satisfied or
for any other reason, Borrower shall be deemed to have incurred from L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Interest Rate. In such
event, each Lender’s payment to Administrative Agent for the account of L/C
Issuer pursuant to Section 2.2(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.2.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.2(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.2(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against L/C Issuer, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

each Lender’s obligation to make Loans (but not its obligation to fund it pro
rata share of L/C Advances) pursuant to this Section 2.2(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by Borrower of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of Borrower to reimburse L/C Issuer for the amount of any
payment made by L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.2(c) by the time specified in
Section 2.2(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of L/C Issuer submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.2(c), if Administrative Agent receives for
the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.2(c)(i) is required to be returned under any of the
circumstances described in Section 12.24 (including pursuant to any settlement
entered into by L/C Issuer in its discretion), each Lender shall pay to
Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of L/C Issuer, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of Required Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (viii) of Section 2.2(e); provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against L/C
Issuer, and L/C Issuer may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by L/C Issuer’s willful
misconduct or gross negligence or L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by L/C Issuer and Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each Letter of Credit. Notwithstanding the foregoing,
L/C Issuer shall not be responsible to Borrower for, and L/C Issuer’s rights and
remedies against Borrower shall not be impaired by, any action or inaction of
L/C Issuer required or

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit or other Issuer Document chooses
such Law or practice.

(h) Fronting Fee and Documentary and Processing Charges. Borrower shall pay
directly to L/C Issuer for the account of each Lender in accordance, subject to
Section 12.22, with its Applicable Percentage, an annual, non-refundable,
fronting fee with respect to each Letter of Credit, in an amount equal to
two-tenths of one percent (0.20%) of the face amount of the Letter of Credit.
Such fronting fee shall be due and payable upon the issuance or renewal of such
Letter of Credit. In addition, Borrower shall pay directly to L/C Issuer for its
own account, any amounts set forth in the Fee Letter, the customary issuance,
presentation and amendment fees, and other standard costs and charges, of L/C
Issuer relating to letters of credit as from time to time in effect. Such fees,
costs and charges are due and payable on demand and are nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

Section 2.3 Borrowing Base and Sublimits.

(a) Borrowing Limitation. In addition to any and all limitations and conditions
contained herein, Borrower shall not be entitled to a Borrowing under the Credit
Facility which would cause the aggregate outstanding principal balance of all
Borrowings, together with accrued but unpaid interest thereon, together with the
outstanding amount of all L/C Obligations, to exceed the lesser of (i) the
Borrowing Base, or (ii) the Credit Facility Amount.

(b) Qualified Borrowing Base Property. Cash and Equivalents, Entitled Land, LUD,
Lots, Model Houses, Pre-Sold Houses and Spec Houses for which all of the
following conditions have been satisfied shall qualify as Borrowing Base
Property, subject to Administrative Agent’s absolute approval rights: (i) the
proposed Borrowing Base Property must comply with the terms and conditions set
forth in this Agreement, (ii) if requested by Administrative Agent, Borrower has
delivered to Administrative Agent documents reasonably necessary to determine
whether the proposed Borrowing Base Property complies with the terms and
conditions set forth in this Agreement, and (iii) Borrower has included such
Borrowing Base Property in the most recently submitted Borrowing Base Report
which has been approved by Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

(c) Credit Facility Term. All outstanding Obligations with respect to the Credit
Facility shall be due and payable on the Maturity Date. After the Maturity Date,
Borrower shall have no right to either (i) submit any further Borrowing
Requests, or (ii) request that any new Borrowing Base Property be added to the
Borrowing Base, and Administrative Agent shall have no obligation to honor any
such requests.

(d) Borrowing Base Reports. Borrower shall deliver to Administrative Agent a
Borrowing Base Report (i) when required pursuant to Section 7.1, and
(ii) concurrently with any Borrowing Request or Letter of Credit Application.
The delivery to Administrative Agent of a Borrowing Base Report shall be a
certification by Borrower that the facts represented therein are true, correct
and complete as of the date of such Borrowing Base Report.

(e) Total Cost Documentation. Upon Administrative Agent’s request, in connection
with any Borrowing Base Report, Borrower shall furnish to Administrative Agent
evidence of the Total Cost for each parcel of Entitled Land, LUD, Lot, Model
House, Pre-Sold House and Spec House, in form and substance acceptable to
Administrative Agent.

(f) Borrowing Base Report Approval. Administrative Agent shall have the right to
review and approve or disapprove (and to make appropriate adjustments as
contemplated in this Agreement for approval) each Borrowing Base Report;
provided, however, until such Borrowing Base Report is approved or adjusted by
Administrative Agent, the most recent Borrowing Base Report submitted by
Borrower and approved or adjusted, from time to time as herein contemplated, by
Administrative Agent shall be in effect. The funding of a Borrowing based upon a
Borrowing Base Report submitted to Administrative Agent shall not be deemed to
be an unconditional approval thereof. If Administrative Agent reasonably
believes that any current or prior Borrowing Base Report is incomplete or
inaccurate in any respect which causes the Credit Facility to be funded in
excess of what is specified in this Agreement, then the Borrowing Base shall be
limited to such amount as Administrative Agent reasonably determines to be
applicable in accordance with the provisions of this Agreement until such time
as the Borrowing Base Report is reasonably determined by Administrative Agent to
be true, correct and complete.

(g) Removal of Borrowing Base Property from Borrowing Base. If Administrative
Agent reasonably determines that any portion of the Borrowing Base Property,
although previously included in the Borrowing Base, is or becomes the subject of
a condition which violates any of the provisions hereof, or is materially
impaired by casualty or condemnation, then Administrative Agent may remove such
portion of the Borrowing Base Property from the Borrowing Base and such portion
shall have a Maximum Credit Amount of zero dollars ($0). If the condition is
thereafter cured, the removed portion of the Borrowing Base Property may be
thereafter included in the Borrowing Base, however, the date the portion of the
Borrowing Base Property was initially included in the Borrowing Base shall be
used in calculation of the adjustments to the Borrowing Base for the
determination of the Maximum Credit Amount as specified herein.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(h) Spec House Sublimit. Notwithstanding anything to the contrary contained
herein, the number of Spec Houses included as Borrowing Base Property, at any
one time, shall not exceed the Spec House Sublimit.

(i) Completed Spec House Sublimit. Notwithstanding anything to the contrary
contained herein, the number of Completed Spec Houses included as Borrowing Base
Property, at any one time, shall not exceed the Completed Spec House Sublimit.

(j) Risk Assets Sublimit. Notwithstanding anything to the contrary contained
herein, the aggregate amount of all of the Lenders’ Revolving Credit Exposure
with respect to Risk Assets, at any one time, shall not exceed the Risk Assets
Sublimit. The amount of Credit Facility proceeds used, requested by Borrower or
otherwise committed with respect to this Risk Assets Sublimit shall reduce on a
pro tanto basis the amount of proceeds otherwise available under this Credit
Facility.

Section 2.4 Fees.

(a) Fees. Borrower agrees to pay to Administrative Agent and Arranger, for the
account of Administrative Agent, Arranger and each Lender, as applicable, fees,
in the amounts and on the dates set forth in the Fee Letter.

(b) Commitment Fees. Borrower agrees to pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 12.22, with its
Applicable Percentage a commitment fee on the daily average unused amount of the
Commitment of such Lender for the period from and including the date of this
Agreement to and including the Maturity Date for the Credit Facility (including
at any time during which one or more of the conditions in Article 5 is not met),
at a rate equal to the Commitment Fee Rate. For the purpose of calculating the
commitment fee hereunder, the Commitment of each Lender shall be deemed utilized
by the amount of all outstanding Loans and L/C Obligations, owing to such Lender
whether directly or by participation. Accrued commitment fees shall be payable
quarterly in arrears on the first day of each April, July, October, and January
during the term of this Agreement and on the Maturity Date for the Credit
Facility.

Section 2.5 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments of principal, interest, and other amounts to be made
by Borrower under this Agreement and the other Loan Documents shall be made to
Administrative Agent for the account of Administrative Agent or L/C Issuer or
the pro rata accounts of the applicable Lenders, as applicable, at the Principal
Office in Dollars and immediately available funds, without setoff, deduction, or
counterclaim, and free and clear of all taxes at the time and in the manner
provided herein. Payments by check or draft shall not constitute payment in
immediately available funds until the required

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

amount is actually received by Administrative Agent in full. Payments in
immediately available funds received by Administrative Agent in the place
designated for payment on a Business Day prior to 12:00 noon at such place of
payment shall be credited prior to the close of business on the Business Day
received, while payments received by Administrative Agent on a day other than a
Business Day or after 12:00 noon on a Business Day shall not be credited until
the next succeeding Business Day. If any payment of principal or interest on the
Notes shall become due and payable on a day other than a Business Day, then such
payment shall be made on the next succeeding Business Day. Any such extension of
time for payment shall be included in computing interest which has accrued and
shall be payable in connection with such payment. Administrative Agent is hereby
authorized upon notice to Borrower to charge the account of Borrower maintained
with Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
interest rate applicable to the applicable Borrowing. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Administrative Agent.

(c) Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of L/C
Issuer or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to L/C Issuer or the applicable Lenders the amount due. In such
event, if Borrower has not in fact made such payment, then L/C Issuer or each
applicable Lender, as applicable, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to L/C Issuer or such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

Section 2.6 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Administrative Agent in the ordinary
course of business; provided that such Lender or Administrative Agent may, in
addition, request that such Loans be evidenced by the Notes. The Credit
Extensions made by L/C Issuer shall be evidenced by one or more accounts or
records maintained by L/C Issuer and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent,
L/C Issuer, and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made to Borrower and, with respect to Letters of
Credit issued for the account of a Subsidiary, such Subsidiary and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by L/C Issuer, or any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

Section 2.7 Cash Collateral.

(a) Certain Credit Support Events. If (i) L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 10.2, or (iv) there shall exist a
Defaulting Lender, Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by Administrative Agent or L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 12.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral, and in all proceeds of the foregoing, all as
security for the obligations to which

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

such Cash Collateral may be applied pursuant to Section 2.7(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent or L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more blocked, non-interest bearing deposit accounts at Texas Capital
Bank. Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.7 or
Sections 2.2, 10.2 or 12.22 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.8(b)(vii)) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, the Person providing Cash Collateral and L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

Section 2.8 Interest; Payment Terms.

(a) Loans – Payment of Principal and Interest; Revolving Nature. The unpaid
principal amount of each Borrowing of the Loans shall, subject to the following
sentence and Section 2.8(g), bear interest at the applicable Interest Rate. If
at any time such rate of interest would exceed the Maximum Rate but for the
provisions thereof limiting interest to the Maximum Rate, then any subsequent
reduction shall not reduce the rate of interest on the Loans below the Maximum
Rate until the aggregate amount of interest accrued on the Loans equals the
aggregate amount of interest which would have accrued on the Loans if the
interest rate had not been limited by the Maximum Rate. All accrued but unpaid
interest on the principal balance of the Loans shall be payable on each Payment
Date and on the Maturity Date for the Credit Facility, provided that interest
accruing at the Default Interest Rate pursuant to Section 2.8(g) shall be
payable on demand. The then Outstanding Amount of the Loans and all accrued but
unpaid interest thereon shall be due and payable on the Maturity Date for the
Credit Facility. The unpaid principal balance of the Loans at any time shall be
the total amount advanced hereunder by Lenders less the amount of principal
payments made thereon by or for Borrower, which balance may be endorsed on the
Notes from time to time by Lenders or otherwise noted in Lenders’ and/or
Administrative Agent’s records, which notations shall be, absent manifest error,
conclusive evidence of the amounts owing hereunder from time to time.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(b) Rate Determination. The Interest Rate shall be adjusted as of the first
Business Day of each Interest Period, and Eurodollar Rate shall be used to
determine the Interest Rate for that Interest Period. The Interest Rate for the
first Interest Period (or fraction thereof) of this Credit Facility shall be
determined on the Closing Date, and the Interest Rate shall remain fixed
throughout the remainder of such Interest Period (or fraction thereof) until the
first Business Day of the following Interest Period (subject to the provisions
of Section 12.19 of this Agreement). The Interest Rate for subsequent Interest
Periods shall be re-determined, and adjusted if necessary, on each subsequent
Eurodollar Rate Determination Date, and the Interest Rate shall remain fixed
throughout the applicable Interest Period until the first Business Day of the
following Interest Period (subject to the provisions of Section 12.19 of this
Agreement). The determination by Administrative Agent of the Interest Rate
shall, in the absence of manifest error, be conclusive and binding in all
respects.

(c) Application. Except as expressly provided herein to the contrary, all
payments on the Obligations under the Loan Documents shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Outstanding Amount thereof and interest
thereon) for which Borrower shall be obligated or Administrative Agent, L/C
Issuer, or any Lender shall be entitled pursuant to the provisions of this
Agreement, the Notes or the other Loan Documents; (ii) the payment of accrued
but unpaid interest thereon; and (iii) the payment of all or any portion of the
principal balance thereof then outstanding hereunder as directed by Borrower. If
an Event of Default exists under this Agreement, the Notes or under any of the
other Loan Documents, any such payment shall be applied as provided in
Section 10.3 below.

(d) Computation Period. Interest on the Loans and all other amounts payable by
Borrower hereunder on a per annum basis shall be computed on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a 365-day year or
366-day year, as the case may be. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(e) Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law,

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

then the obligation to make such payment shall survive any cancellation or
satisfaction of the Obligations under the Loan Documents and shall not be
discharged or satisfied with any prior payment thereof or cancellation of such
Obligations, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof, and such payment shall be
immediately due and payable upon demand.

(f) Partial or Incomplete Payments. Subject to Section 10.3, if at any time
insufficient funds are received by and available to Administrative Agent to pay
fully all amounts of principal, L/C Borrowings, interest, fees and other amounts
then due hereunder, such funds shall be applied (i) first, to pay interest, fees
and other amounts then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest, fees and other amounts then due to
such parties, and (ii) second, to pay principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal or L/C Borrowings, as applicable, then due to such parties.
Remittances in payment of any part of the Obligations under the Loan Documents
other than in the required amount in immediately available funds at the place
where such Obligations are payable shall not, regardless of any receipt or
credit issued therefor, constitute payment until the required amount is actually
received by Administrative Agent in full in accordance herewith and shall be
made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Administrative Agent of any payment in an amount less than
the full amount then due shall be deemed an acceptance on account only, and the
failure to pay the entire amount then due shall be and continue to be an Event
of Default.

(g) Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate, (ii) interest shall accrue on any
past due amount (other than the Outstanding Amount of the Loans) at the Default
Interest Rate and (iii) upon the request of the Required Lenders, interest shall
accrue on the principal amount of all other outstanding Obligations at the
Default Interest Rate, and such accrued interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Administrative Agent’s or Lenders’ actual damages
resulting from any late payment or Event of Default, and such accrued interest
are reasonable estimates of those damages and do not constitute a penalty.

Section 2.9 Prepayments.

(a) Voluntary Prepayments. Subject to the conditions set forth below, Borrower
shall have the right, at any time and from time to time upon at least three
(3) Business Days prior written notice to Administrative Agent, to prepay the
principal of the Loans, in full or in part. If there is a prepayment of all or
any portion of the principal of the Loans on or before the Maturity Date for
such Loans, whether voluntary or because of acceleration or otherwise, such
prepayment shall also include (x) any and all accrued but unpaid interest on the
amount of principal being so prepaid through and including the date of
prepayment, plus any other sums which have become due to Lenders under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

(b) Mandatory Prepayment of Credit Facility. If at any time the Revolving Credit
Exposure of the Lenders exceeds the Borrowing Base then in effect, then Borrower
shall immediately prepay the entire amount of such excess to Administrative
Agent, for the ratable account of Lenders, and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.9(b) unless after the prepayment in full of the
Loans, the Revolving Credit Exposure of the Lenders exceeds the Borrowing Base
then in effect. Each prepayment required by this Section 2.9(b) shall be
applied, first, to any Base Rate Borrowings then outstanding, and, second, to
any Eurodollar Rate Borrowings then outstanding, and if more than one Eurodollar
Rate Borrowing is then outstanding, to such Eurodollar Rate Borrowing in such
order as Borrower may direct, or if Borrower fails to so direct, as
Administrative Agent shall elect.

Section 2.10 Uncommitted Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Credit Facility Amount and the
aggregate Commitments by an amount (for all such requests) not exceeding
$100,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $20,000,000, and (ii) Borrower may make a maximum of three
such requests. To achieve the full amount of a requested increase, and subject
to the approval of Administrative Agent and L/C Issuer (which approvals shall
not be unreasonably withheld), Borrower may (i) request that one or more Lenders
increase their Commitment, (ii) invite all Lenders to increase their respective
Commitment, and/or (iii) invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to
Administrative Agent and its counsel.

(b) Notification by Administrative Agent; Additional Lenders. In the event the
Borrower invites all Lenders to increase their respective Commitment, then at
the time of sending such notice, Borrower (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders). Each Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. Administrative Agent shall notify Borrower and each
Lender of the Lenders’ responses to each request made hereunder.

(c) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, Administrative Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Administrative Agent shall promptly notify Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of
Borrower dated as of the Increase Effective Date, signed by a Responsible
Officer of Borrower, in form and substance satisfactory to Administrative Agent
(x) certifying and attaching the resolutions adopted by Borrower approving or
consenting to such increase, and (y) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article 6 and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.10, the representations and warranties contained in subsections
(a) and (b) of Section 7.1 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.1, (B) the proposed increase will not violate the terms and conditions
of the Bond Indenture, and (C) no Default exists. Additionally, Borrower shall
pay to Administrative Agent (i) a non-refundable fee in an amount equal to
one-half of one percent (0.50%) of the amount of the increase, for the account
of each Lender that increases its Commitment, and (ii) any amounts set forth in
the Fee Letter. Furthermore, Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.23 or 12.10 to the contrary.

Section 2.11 Uncommitted Extension Option.

(a) Request for Extension of Maturity Date. Provided there exists no Default,
upon notice to Administrative Agent (which shall promptly notify the Lenders),
Borrower may request to exercise the Extension Option; provided that (i) any
such request for an extension must be delivered to Administrative Agent at least
sixty (60), but not more than one hundred twenty (120) days, prior to the
initial Maturity Date, (ii) the extension request may only be granted by the
unanimous written approval of Administrative Agent and all Lenders, as evidenced
by an Extension Option Agreement, (iii) Administrative Agent and each Lender may
grant or withhold their approval in their sole discretion, and (iv), if
Administrative Agent and each Lender approve Borrower’s request, then Borrower
must pay the Extension Fee to Administrative Agent on the Extension Option
Agreement Date. At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Extension. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to approve the Extension
Option. Any Lender not responding within such time period shall be deemed to
have declined to approve the Extension Option.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. Administrative Agent shall notify
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

(d) Conditions to Effectiveness of Extension. As a condition precedent to such
extension, (i) Borrower, Administrative Agent and each Lender shall execute an
Extension Option Agreement, (ii) Borrower shall pay the Extension Fee to
Administrative Agent, and (iii) Borrower shall deliver to Administrative Agent a
certificate of Borrower, dated as of the Extension Option Agreement Date, signed
by a Responsible Officer of Borrower, certifying and attaching the resolutions
adopted by Borrower approving or consenting to such extension, and (y) in the
case of Borrower, certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article 6 and the
other Loan Documents are true and correct on and as of the Extension Option
Agreement Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.11, the
representations and warranties contained in subsections (a) and (b) of
Section 7.1 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 7.1, and (B) no
Default exists.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.10 to the contrary.

ARTICLE 3

TAXES, YIELD PROTECTION AND INDEMNITY

Section 3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Adjusted Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital or Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by such Lender or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.1(a) or (b) and delivered to
Borrower, shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) -month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.2 Illegality. If any Lender determines that any Law or regulation has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted

Section 3.3 Inability to Determine Rates.

(a) Subject to clause (b) below, if (i) Administrative Agent or the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (A) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (B) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Borrowing, or (C) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loans, or
(ii) by reason of any Change in Law any Lender would become subject to
restrictions on the amount of a category of liabilities or assets which it may
hold and notifies Administrative Agent of same, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Base Rate Borrowing in the amount specified therein

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

(b) If at any time Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i)(A) or clause (a)(i)(B) have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i)(A) or clause
(a)(i)(B) have not arisen but the ICE Benchmark Administration or its successor
or a Governmental Authority having jurisdiction over Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Rate shall no longer be used for determining interest rates for loans, then
Administrative Agent may, to the extent practicable (in consultation with
Borrower and as determined by Administrative Agent in its reasonable discretion
to be generally in accordance with similar situations in other transactions in
which it is serving as administrative agent and otherwise consistent with market
practice), establish a comparable replacement interest rate, and Borrower and
Administrative Agent shall enter into an amendment to this Agreement to reflect
such replacement interest rate or such other related changes to this Agreement
as may be applicable. Notwithstanding anything to the contrary in Section 12.10,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

Section 3.4 Taxes.

(a) Defined Terms. For purposes of this Section, the term “applicable Law”
includes FATCA.

(b) Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.4) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

(e) Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 3.4(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

such documentation (other than such documentation set forth in
Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
such Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or IRS
Form W-8BEN-E, if applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, if applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN (or IRS Form W-8BEN-E, if applicable); or

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or IRS Form
W-8BEN-E, if applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to lend a Eurodollar Rate Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at Adjusted Eurodollar Rate by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

Section 3.6 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 12.8;

(ii) such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.4, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Section 3.7 Survival. All of Borrower’s obligations under this Article 3 shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

ARTICLE 4

[INTENTIONALLY DELETED.]

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.1 Initial Extension of Credit. The obligation of Lenders to make the
initial Credit Extension hereunder is subject to the condition precedent that
Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:

(a) Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;

(b) Resolutions. Resolutions of the Board of Directors (or other governing body)
of Borrower and each other Obligated Party certified by the Secretary or an
Assistant Secretary (or a Responsible Officer or other custodian of records) of
such Person which authorize the execution, delivery, and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to be a party;

(c) Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower and each other Obligated Party is or is
to be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such individual Persons;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

(d) Constituent Documents. The Constituent Documents and all amendments thereto
for Borrower and each other Obligated Party that is not a natural person, with
the formation documents of Borrower included in the Constituent Documents being
certified as of a date acceptable to Administrative Agent by the appropriate
government officials of the state of incorporation or organization of Borrower,
and all such Constituent Documents being accompanied by certificates that such
copies are complete and correct, given by an authorized representative
acceptable to Administrative Agent;

(e) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party, each dated within thirty (30) days prior to the date of
the initial Credit Extension;

(f) Notes. The Notes executed by Borrower in favor of each Lender requesting
Notes;

(g) Guaranty. The Guaranty executed by each Guarantor;

(h) Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5;

(i) Borrowing Base Report. A Borrowing Base Report, dated as of March 31, 2018;

(j) Compliance Certificate. A Compliance Certificate, demonstrating Borrower’s
financial condition as of March 31, 2018;

(k) Opinions of Counsel. Favorable opinions of Fox Rothschild LLP and Winstead
PC, legal counsel to Borrower and Guarantors, as to such matters as
Administrative Agent may reasonably request;

(l) Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower;

(m) KYC Information. Borrower and each of the other Obligated Parties shall have
provided to Administrative Agent and the Lenders the documentation, Beneficial
Ownership Certifications, and other information requested by Administrative
Agent, or any Lender through Administrative Agent, as they deem necessary in
order to comply with requirements of any anti-money laundering Laws, including,
without limitation, the Patriot Act and any applicable “know your customer”
rules and regulations; and

(n) Closing Fees. Evidence that any other fees due on or before the Closing Date
have been paid.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

Section 5.2 All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:

(a) Request for Credit Extension. Administrative Agent shall have received in
accordance with this Agreement, as the case may be, a Borrowing Request or
Letter of Credit Application, as applicable, pursuant to Administrative Agent’s
requirements and executed by a Responsible Officer of Borrower;

(b) No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;

(c) No Material Adverse Event. No Material Adverse Event shall have occurred and
no circumstance shall exist that could be a Material Adverse Event;

(d) Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Loan Documents shall be true and correct
on and as of the date of such Borrowing with the same force and effect as if
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.2, the representations and
warranties contained in Section 6.2 shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1(a) and (b), respectively;

(e) Additional Documentation. Administrative Agent shall have received such
additional approvals, opinions, or documents as Administrative Agent or its
legal counsel may reasonably request; and

(f) Availability under Credit Facility. With respect to any request for a Credit
Extension under the Commitments, after giving effect to the Credit Extension so
requested, the total Revolving Credit Exposure of the Lenders shall not exceed
the lesser of (i) the Borrowing Base in effect as of the date of such Credit
Extension and (ii) the aggregate Commitments of the Lenders in effect as of the
date of such Credit Extension.

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:

Section 6.1 Entity Existence. Each of Borrower and its Subsidiaries (a) is duly
incorporated or organized, as the case may be, validly existing, and in good
standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
could result in a Material Adverse Event. Each of Borrower and the other
Obligated Parties has the power and authority to execute, deliver, and perform
its obligations under this Agreement and the other Loan Documents to which it is
or may become a party.

Section 6.2 Financial Statements; Etc. Borrower has delivered to Administrative
Agent audited financial statements of Borrower and its Subsidiaries as at and
for the fiscal year ended December 31, 2017, and unaudited financial statements
of Borrower and its Subsidiaries as at and for the three (3)-month period ended
March 31, 2018. Such financial statements are true and correct in all material
respects, have been prepared in accordance with GAAP, and fairly and accurately
present, on a consolidated basis, the financial condition of Borrower and its
Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither Borrower nor
any of its Subsidiaries has any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, unrealized or anticipated
losses from any unfavorable commitments except as referred to or reflected in
such financial statements. No Material Adverse Event has occurred since the
effective date of the financial statements referred to in this Section 6.2. All
projections delivered by Borrower to Administrative Agent and Lenders have been
prepared in good faith, with care and diligence and using assumptions that are
reasonable under the circumstances at the time such projections were prepared
and delivered to Administrative Agent and Lenders and all such assumptions are
disclosed in the projections. Other than the Debt listed on Schedule 8.1 and
Debt otherwise permitted by Section 8.1, Borrower and each Subsidiary have no
Debt.

Section 6.3 Action; No Breach. The execution, delivery, and performance by each
of Borrower and each other Obligated Party of this Agreement and the other Loan
Documents to which such Person is or may become a party and compliance with the
terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under (i) the
Constituent Documents of such Person, (ii) any applicable Law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Properties is bound or subject
which could result in a Material Adverse Event, or (b) constitute a default
under any such agreement or instrument which could result in a Material Adverse
Event, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

Section 6.4 Operation of Business. Each of Borrower and its Subsidiaries
possesses all licenses, permits, consents, authorizations, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, necessary to conduct
its respective businesses substantially as now conducted and as presently
proposed to be conducted, and neither Borrower nor any of its Subsidiaries is in
violation of any valid rights of others with respect to any of the foregoing
which could result in a Material Adverse Event.

Section 6.5 Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting Borrower, any of its
Subsidiaries, or any other Obligated Party that could, if adversely determined,
result in a Material Adverse Event. There are no outstanding judgments against
Borrower, any of its Subsidiaries, or any other Obligated Party.

Section 6.6 Rights in Properties; Liens.

(a) Each of Borrower and its Subsidiaries has good and indefeasible title to or
valid leasehold interests in its respective Properties, including the Properties
reflected in the financial statements described in Section 6.2, and none of the
Properties of Borrower or any of its Subsidiaries is subject to any Lien, except
Permitted Liens.

(b) Schedule 6.6(b) sets forth a complete and accurate list of all real property
owned by Borrower and each of its Subsidiaries as of April 30, 2018. Borrower
and each of its Subsidiaries has good, indefeasible and insurable fee simple
title to the real property owned by Borrower or such Subsidiary that is
Borrowing Base Property, free and clear of all Liens, except Liens described in
clauses (a) through (f) of the definition of Permitted Liens.

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Obligated Party is a party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by Debtor Relief Laws.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by Borrower or any other
Obligated Party of this Agreement and the other Loan Documents to which such
Person is or may become a party or the validity or enforceability thereof.

Section 6.9 Taxes. Each of Borrower and its Subsidiaries has filed all tax
returns (federal, state, and local) required to be filed, including all income,
franchise, employment, Property, and sales tax returns, and has paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable, other than taxes the payment of which is
being contested in good faith and by appropriate proceedings and reserves for
the payment of which are being maintained in accordance with GAAP. Borrower
knows of no pending investigation of Borrower or any of its Subsidiaries by any
taxing authority or of any pending but unassessed tax liability of Borrower or
any of its Subsidiaries. Neither Borrower nor any Subsidiary thereof is party to
any tax sharing agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

Section 6.10 Use of Proceeds; Margin Securities. The proceeds of the Borrowings
shall be used by Borrower for the construction of Houses, for the acquisition
and development of Land, Entitled Land, LUD and Lots for the eventual
construction of Houses thereon, and for working capital in the ordinary course
of business. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U, or X of the Board of Governors), and no part of the
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock.
No part of the proceeds of any Loan will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger or Administrative
Agent) of any Anti-Terrorism Laws, Anti-Corruption Laws or any Sanctions.

Section 6.11 ERISA. Each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification. No application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the knowledge of Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
There has been no Prohibited Transaction or violation of the fiduciary
responsibility rules with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur. No Plan has any Unfunded Pension Liability. No
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA. No
Obligated Party or ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA). No Obligated Party
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan. No Obligated Party or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

Section 6.12 Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any other Obligated Party in this Agreement or in
any other Loan Document or furnished to Administrative Agent or any Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading. There is
no fact known to Borrower which is a Material Adverse Event, or which might in
the future be a Material Adverse Event that has not been disclosed in writing to
Administrative Agent and each Lender.

Section 6.13 Subsidiaries. Borrower has no Real Estate Subsidiaries other than
those listed on Schedule 6.13 (and, if subsequent to the Closing Date, such
additional Real Estate Subsidiaries as have been formed or in compliance with
Section 7.13) and Schedule 6.13 sets forth the jurisdiction of incorporation or
organization of each such Real Estate Subsidiary and the percentage of
Borrower’s ownership interest in such Real Estate Subsidiary. All of the

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

outstanding capital stock or other equity interests of each Real Estate
Subsidiary described on Schedule 6.13 has been validly issued, is fully paid,
and is nonassessable. There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock or similar
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any equity interests of Borrower or any Real Estate
Subsidiary, except as disclosed on Schedule 6.13.

Section 6.14 Agreements. Neither Borrower nor any of its Subsidiaries is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate or other organizational
restriction, in each case which could result in a Material Adverse Event, except
for the Bond Indenture. Neither Borrower nor any of its Subsidiaries is in
default in any respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in the Bond Indenture, or
any other agreement or instrument material to its business to which it is a
party which could result in a Material Adverse Event. Borrower’s execution of,
and performance of its obligations under, this Agreement, will not result in a
breach of the Bond Indenture.

Section 6.15 Compliance with Laws. Neither Borrower nor any of its Subsidiaries
is in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.

Section 6.16 Inventory. All inventory of Borrower and its Subsidiaries has been
and will hereafter be produced in compliance, in all material respects, with all
applicable Laws, rules, regulations, and governmental standards, including,
without limitation, the minimum wage and overtime provisions of the Fair Labor
Standards Act (29 U.S.C. §§ 201-219).

Section 6.17 Regulated Entities. Neither Borrower nor any of its Subsidiaries is
(a) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under any other federal or state statute, rule or regulation limiting
its ability to incur Debt, pledge its assets or perform its obligations under
the Loan Documents. No Obligated Party is an EEA Financial Institution.

Section 6.18 Environmental Matters.

(a) Each of Borrower and its Subsidiaries, and all of its respective Properties,
assets, and operations are in compliance with all Environmental Laws, in all
material respects. Borrower is not aware of, nor has Borrower received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which may interfere with or prevent the compliance or continued
compliance of Borrower and its Subsidiaries with all Environmental Laws;

(b) Each of Borrower and its Subsidiaries has obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and Borrower and its Subsidiaries are in
compliance with all of the terms and conditions of such permits;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

(c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Properties or assets of Borrower or any of its Subsidiaries (except for the use
or storage of materials ordinarily used in the homebuilding business, in
customary quantities, done in compliance with all applicable Environmental
Laws). The use which Borrower and its Subsidiaries make and intend to make of
their respective Properties and assets will not result in the use, generation,
storage, transportation, accumulation, disposal, or Release of any Hazardous
Material on, in, or from any of their Properties or assets (except for the use
or storage of materials ordinarily used in the homebuilding business, in
customary quantities, done in compliance with all applicable Environmental
Laws);

(d) Neither Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;

(f) Neither Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. Borrower and its Subsidiaries are in compliance with all
applicable financial responsibility requirements of all Environmental Laws;

(g) Neither Borrower nor any of its Subsidiaries has filed or failed to file any
notice required under applicable Environmental Law reporting a Release; and

(h) No Lien arising under any Environmental Law has attached to any property or
revenues of Borrower or any of its Subsidiaries.

Section 6.19 Anti-Corruption Laws; Sanctions; Etc.

(a) No Obligated Party, Subsidiary, Affiliate of any Obligated Party, any
director, officer, or to the knowledge of Borrower, employee, agent, or
Affiliate of an Obligated Party or any of its Subsidiaries is a Sanctioned
Person.

(b) The Obligated Parties, their Subsidiaries and, to the knowledge of Borrower,
their respective directors, officers, employees and agents, are in compliance
with all applicable Sanctions and with the FCPA and any other applicable
Anti-Corruption Law, in all material respects. Borrower and its Subsidiaries
have instituted and maintain policies and procedures designed to promote and
achieve continued compliance with applicable Sanctions, the FCPA and any other
applicable Anti-Corruption Laws.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

Section 6.20 Patriot Act. The Obligated Parties, each of their Subsidiaries, and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended), and all other
enabling legislation or executive order relating thereto, (b) the Patriot Act,
and (c) all other federal or state Laws relating to “know your customer”
(collectively, the “Anti-Terrorism Laws”).

Section 6.21 Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.

Section 6.22 Solvency. Each of Borrower and each Obligated Party is Solvent and
have not entered into any transaction with the intent to hinder, delay or
defraud a creditor.

Section 6.23 Businesses. The Borrower is presently engaged directly or through
its Subsidiaries in the business of the development of Lots and the construction
and sale of Houses.

Section 6.24 Labor Matters. There are no labor controversies pending, or to the
best knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries which could result in a Material Adverse Event.

Section 6.25 Material Agreements. Schedule 6.25 sets forth a complete and
correct list of all agreements in effect or to be in effect on the Closing Date
and on the date of each update thereof required hereunder, to the extent that a
default, breach, termination or other impairment thereof could reasonably be
expected to cause a Material Adverse Event.

Section 6.26 Intellectual Property. Borrower and Guarantors own, or are licensed
to use, all Intellectual Property necessary to conduct their business as
currently conducted.

Section 6.27 Hedge Agreements. Neither Borrower nor any Guarantor is a party to
a Hedge Agreement

Section 6.28 Beneficial Ownership Certification. As of the Closing Date, the
information in the Beneficial Ownership Certification provided by Borrower is
true and correct in all respects.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

ARTICLE 7

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 7.1 Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):

(a) Borrower Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the last day of each fiscal year of Borrower,
beginning with the fiscal year ending December 31, 2018, a copy of the annual
audit report of Borrower and its Subsidiaries for such fiscal year containing,
on a consolidated basis, balance sheets and statements of income, retained
earnings, and cash flow as of the end of such fiscal year and for the twelve
(12)-month period then ended, in each case setting forth in comparative form the
figures for the preceding fiscal year, all in reasonable detail and audited and
certified by independent certified public accountants of recognized standing
reasonably acceptable to Administrative Agent, to the effect that such report
has been prepared in accordance with GAAP and containing no material
qualifications or limitations on scope;

(b) Borrower Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the last day of each of the first three
fiscal quarters of each fiscal year of Borrower (beginning with the fiscal
quarter ending June 30, 2018), a copy of an unaudited financial report of
Borrower and its Subsidiaries as of the end of such fiscal quarter and for the
portion of the fiscal year then ended, containing, on a consolidated and
consolidating basis, balance sheets and statements of income, retained earnings,
and cash flow, in each case setting forth in comparative form the figures for
the corresponding period of the preceding fiscal year, all in reasonable detail
certified by a Responsible Officer of Borrower to have been prepared in
accordance with GAAP and to fairly and accurately present (subject to year-end
audit adjustments) the financial condition and results of operations of Borrower
and its Subsidiaries, on a consolidated and consolidating basis, as of the dates
and for the periods indicated therein;

(c) Borrowing Base Report. As soon as available, and in any event within thirty
(30) days after the last day of each calendar month, a Borrowing Base Report;

(d) Compliance Certificate. As soon as available, and in any event within
forty-five (45) days after the last day of each of the first three fiscal
quarters of each fiscal year of Borrower (beginning with the fiscal quarter
ending June 30, 2018), and again within ninety (90) days after the last day of
each fiscal year of Borrower, a Compliance Certificate (i) stating that to the
best of the knowledge of the Responsible Officer executing same, no Default has
occurred and is continuing, or if a Default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto, (ii) showing in reasonable detail the calculations
demonstrating compliance with the covenants set forth in Article 9 and
(iii) containing such other certifications set forth therein. For any financial
statements delivered electronically by a Responsible Officer in satisfaction of
the reporting requirements set forth in clause (a) or (b) preceding that are not
accompanied by the required Compliance Certificate, that Responsible Officer
shall nevertheless be deemed to have certified the factual matters described in
this clause (d) with respect to such financial statements; however, such deemed
certificate shall not excuse or be construed as a waiver of Borrower’s
obligation to deliver the required Compliance Certificate;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

(e) Projections. As soon as available, but in any event no more than sixty
(60) days after the beginning of each fiscal year of Borrower, forecasts
prepared by management of Borrower, in form reasonably satisfactory to
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of Borrower and its Subsidiaries on a quarterly basis
for such fiscal year;

(f) Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to Borrower or any of its Subsidiaries by
independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, prospects, or Properties of Borrower or
any of its Subsidiaries;

(g) Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting Borrower or any of its Subsidiaries which, if determined adversely to
Borrower or such Subsidiary, could be a Material Adverse Event;

(h) Notice of Default. As soon as possible and in any event within five days
after the occurrence of any Default, a written notice setting forth the details
of such Default and the action that Borrower has taken and proposes to take with
respect thereto;

(i) ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within five days
after Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;

(j) Reports to Other Creditors. Promptly after Administrative Agent’s request
therefor, copies of any statement or report furnished to any other party
pursuant to the terms of any indenture, loan, or credit or similar agreement and
not otherwise required to be furnished to Administrative Agent pursuant to any
other clause of this Section 7.1;

(k) Notice of Material Adverse Event. As soon as possible and in any event
within five (5) Business Days after the occurrence thereof, written notice of
any event or circumstance that could result in a Material Adverse Event;

(l) Inventory and Sales Status Report. As soon as available, and in any event
forty-five (45) days after the last day of each fiscal quarter of each fiscal
year of Borrower, an Inventory and Sales Status Report, in such form and detail
as Administrative Agent shall reasonably require, certified by the chief
financial officer of Borrower;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

(m) SEC Investigations. Promptly after receipt thereof by Borrower or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of Borrower or any of its
Subsidiaries;

(n) Notice of Certain Changes. Promptly, (i) notice of any material change in
the business conducted by Borrower or any of its Subsidiaries, (ii) notice of
any material change in the information provided in the Beneficial Ownership
Certification of Borrower, and (iii) copies of any amendment, restatement,
supplement or other modification to any of the Constituent Documents of Borrower
or any of its Subsidiaries; and

(o) Know Your Customer Information. Promptly, such other information concerning
Borrower, any of its Subsidiaries, or any other Obligated Party as
Administrative Agent, or any Lender through Administrative Agent, may from time
to time reasonably request in order for it to (i) comply with any applicable
federal or state Laws or regulations (including, but not limited to, information
about the ownership and management of Borrower or any other Obligated Party),
(ii) confirm compliance by Borrower or any other Obligated Party with all
Anti-Terrorism Laws, and (iii) confirm that neither Borrower nor any other
Obligated Party (nor any Person owning any interest of any nature whatsoever in
Borrower or any other Obligated Party) is a Sanctioned Person, including,
without limitation, updated Beneficial Ownership Certifications.

(p) General Information. Promptly, such other information concerning Borrower,
any of its Subsidiaries, or any other Obligated Party as Administrative Agent,
or any Lender through Administrative Agent, may from time to time reasonably
request.

All representations and warranties set forth in the Loan Documents with respect
to any financial information concerning Borrower or any Guarantor shall apply to
all financial information delivered to Administrative Agent by Borrower, such
Guarantor, or any Person purporting to be a Responsible Officer of Borrower or
such Guarantor or other representative of Borrower or such Guarantor regardless
of the method of such transmission to Administrative Agent or whether or not
signed by Borrower, such Guarantor, or such Responsible Officer or other
representative, as applicable.

Section 7.2 Maintenance of Existence; Conduct of Business. Borrower shall, and
shall cause each of its Subsidiaries to, preserve and maintain its existence and
all of its leases, privileges, licenses, permits, franchises, qualifications,
and rights that are necessary or desirable in the ordinary conduct of its
business, except to the extent a failure to so preserve and maintain could not
result in a Material Adverse Event. Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business in an orderly and efficient manner in
accordance with good business practices.

Section 7.3 Maintenance of Properties. Borrower shall, and shall cause each of
its Subsidiaries to, maintain, keep, and preserve all of its Properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

Section 7.4 Taxes and Claims. Borrower shall, and shall cause each of its
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves in accordance
with GAAP have been established.

Section 7.5 Insurance.

(a) Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies in such
amounts and covering such risks as is usually carried by corporations engaged in
similar businesses and owning similar Properties in the same general areas in
which Borrower and its Subsidiaries operate, provided that in any event Borrower
will maintain and cause each of its Subsidiaries to maintain workmen’s
compensation insurance, property insurance, comprehensive general liability
insurance, reasonably satisfactory to Administrative Agent.

(b) If at any time any House included in the Borrowing Base Property is or has
become located in an area designated as a “flood hazard area” under applicable
Flood Insurance Regulations, Borrower shall, and shall cause each of its
Subsidiaries to, (i) provide Administrative Agent with a description of such
House, including the address and legal description thereof and such other
information as may be requested by Administrative Agent to obtain a flood
determination or otherwise satisfy its obligations under applicable Flood
Insurance Regulations, (ii) obtain flood insurance in such amounts as required
by applicable Flood Insurance Regulations and (iii) provide evidence in form and
substance satisfactory to Administrative Agent of such flood insurance to
Administrative Agent.

Section 7.6 Inspection Rights. At any reasonable time and from time to time,
upon reasonable prior written notice, Borrower shall, and shall cause each of
its Subsidiaries to, (a) permit representatives of Administrative Agent or any
Lender to examine, inspect, review, evaluate and make physical verifications and
appraisals of the Borrowing Base Property in any manner and through any medium
that Administrative Agent or such Lender considers advisable, (b) to examine,
copy, and make extracts from its books and records, (c) to visit and inspect its
Properties, and (d) to discuss its business, operations, and financial condition
with its officers, employees, and independent certified public accountants, in
each instance, at Borrower’s expense.

Section 7.7 Keeping Books and Records. Borrower shall, and shall cause each of
its Subsidiaries to, maintain proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

Section 7.8 Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable Laws
(including, without limitation, all Anti-Terrorism Laws, Anti-Corruption Laws
and applicable Sanctions) and decrees of any Governmental Authority or
arbitrator.

Section 7.9 Compliance with Agreements. Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its Properties or
business, except to the extent a failure to so comply could not result in a
Material Adverse Event.

Section 7.10 Further Assurances. Borrower shall, and shall cause each of its
Subsidiaries and each other Obligated Party to, execute and deliver such further
agreements and instruments and take such further action as may be reasonably
requested by Administrative Agent or any Lender to carry out the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.11 ERISA. Borrower shall, and shall cause each of its Subsidiaries to,
comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

Section 7.12 Depository Relationship. Borrower shall maintain deposit accounts
at Texas Capital Bank.

Section 7.13 Additional Guarantors. Borrower shall notify Administrative Agent
at the time that any Person becomes a Real Estate Subsidiary, and within ten
(10) Business Days after such Person becomes a Real Estate Subsidiary, cause
such Person to (a) become a Guarantor by executing and delivering to
Administrative Agent a Guaranty, and (b) deliver to Administrative Agent such
other documents and instruments as Administrative Agent may require, including
appropriate favorable opinions of counsel to such Person in form, content and
scope reasonably satisfactory to Administrative Agent.

Section 7.14 Lien Claims. If a Lien claim or affidavit from a contractor or
supplier is recorded or is served upon Borrower which affects the Borrowing Base
Property, Borrower shall, on or before forty-five (45) days after such recording
or service, take one of the following courses of action: (a) pay and discharge
the same; (b) effect the release thereof by recording and delivering to
Administrative Agent a surety bond that complies with the applicable Laws of the
State where the affected Borrowing Base Property is located, and that is in
form, amount and issued by a surety acceptable to Administrative Agent, in its
sole and absolute discretion; (c) provide Administrative Agent with other
assurance which Administrative Agent deems, in its sole discretion, to be
satisfactory for the payment of such Lien claim or affidavit and for the full
and continuous protection of Administrative Agent from the effect of such Lien
claim or affidavit; or (d) contest such claim, with diligence, in good faith and
as required by applicable Laws, in a manner which will have the effect of
releasing or bonding such claim. In the case of a Lien contest pursuant to
clause (d) above, the Maximum Credit Amount of the Borrowing Base Property
affected by such claim may be reduced by an amount equal to one hundred fifty
percent (150%) of the amount of such claim.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

Section 7.15 Construction Responsibilities. Borrower shall construct or cause
the construction of the Houses, LUD and Lots in a workmanlike manner. The
construction of the Houses, LUD and Lots shall be in compliance with all
applicable Governmental Requirements. Borrower shall be solely responsible for
all aspects of Borrower’s business in connection with the construction of
Houses, LUD and Lots, including, without limitation, for the quality and
suitability of the plans and specifications and their compliance with all
Governmental Requirements, the supervision of the work of construction, the
qualifications, financial condition and performance of all architects,
engineers, contractors, material suppliers and consultants, and the accuracy of
all Borrowing Base Reports, Borrowing Requests and the proper application of all
Borrowings. Administrative Agent is not obligated to supervise, inspect or
inform Borrower or any third party of any aspect of the construction of the
Houses, LUD or Lots, or any other matter referred to above.

Section 7.16 Sanctions; Anti-Corruption Laws. Borrower will maintain in effect
policies and procedures designed to promote compliance by Borrower, its
Subsidiaries, and their respective directors, officers, employees, and agents
with applicable Sanctions and with the FCPA and any other applicable
Anti-Corruption Laws.

ARTICLE 8

NEGATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit outstanding or any Lender has
any Commitment hereunder:

Section 8.1 Debt. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, incur, create, assume, or permit to
exist any Debt, except:

(a) The Obligations under the Loan Documents and Obligations existing or arising
under Bank Product Agreements;

(b) The Bond Indenture;

(c) Existing Debt described on Schedule 8.1;

(d) Purchase money Debt on personal property, and Capitalized Lease Obligations
not to exceed $100,000 in the aggregate at any time outstanding;

(e) Profit and Participation Agreements;

(f) Seller Carryback Financing in an amount not in excess of $30,000,000, in the
aggregate; and

(g) Other Debt, to the extent such Debt would not result in a breach of any of
the financial covenants set forth in Article 9.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

Section 8.2 Limitation on Liens. Borrower shall not, and shall not permit any of
its Subsidiaries to, incur, create, assume, or permit to exist any Lien upon any
of its Property, assets, or revenues, whether now owned or hereafter acquired,
except:

(a) Liens in favor of Lenders or Administrative Agent for the benefit of
Lenders;

(b) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or its Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;

(c) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;

(d) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business, or are being dealt with by Borrower in
accordance with Section 7.14;

(e) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (other than Liens imposed by
ERISA) or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, contracts (other than for payment of Debt), or leases
made in the ordinary course of business;

(f) Purchase money Liens on specific personal property (not real property) to
secure Debt used to acquire such personal property, and Liens securing
Capitalized Lease Obligations with respect to specific leased property;

(g) Liens securing Profit and Participation Agreements;

(h) Liens securing Seller Carryback Financing in an amount not in excess of
$30,000,000, in the aggregate;

(i) Permitted Acquisition Liens; and

(j) Liens securing other Debt in an amount not in excess of $15,000,000, in the
aggregate.

Section 8.3 Mergers, Etc. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate, except that (i) any Subsidiary
may merge or consolidate with Borrower so long as Borrower is the surviving
entity (ii) any Subsidiary may merge or consolidate with another Subsidiary so
long as if a Subsidiary that is a Guarantor is involved in such merger or
consolidation, such Guarantor is the surviving entity, and (iii) Permitted
Acquisitions will be allowed.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

Section 8.4 Restricted Payments. Borrower shall not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
Property, or obligations) on account of its equity interests, or redeem,
purchase, retire, call, or otherwise acquire any of its equity interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any equity
interest of Borrower or another Subsidiary of Borrower, or set apart any money
for a sinking or other analogous fund for any dividend or other distribution on
its equity interests or for any redemption, purchase, retirement, or other
acquisition of any of its equity interests, or incur any obligation (contingent
or otherwise) to do any of the foregoing, to the extent such transaction would
result in a breach of any of the financial covenants set forth in Article 9.

Section 8.5 Loans and Investments. Borrower shall not make, and shall not permit
any of its Subsidiaries to, directly or indirectly, make, hold or maintain, any
advance, loan, extension of credit, or capital contribution to or investment in,
or purchase any stock, bonds, notes, debentures, or other securities of, any
Person, except:

(a) Existing investments described on Schedule 8.5;

(b) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one (1) year or less from the date of
acquisition;

(c) Fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;

(d) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one (1) of the two (2) highest rating categories of Standard and
Poor’s Corporation or Moody’s Investors Service;

(e) Permitted Acquisitions;

(f) Investments in Subsidiaries that are Guarantors;

(g) Advances or extensions of credit in the form of accounts receivable incurred
in the ordinary course of business and upon terms common in the industry for
such accounts receivable which are not more than sixty (60) days past due;

(h) Advances to employees for the payment of expenses in the ordinary course of
business; and

(i) Investments in Subsidiaries that are engaged primarily in the residential
mortgage lending business or the residential title insurance business; provided
that the amount of such investment made pursuant to this clause (i), together
with all other investments then outstanding and made under this clause (i) does
not exceed 20.0% of Borrower’s consolidated Tangible Net Worth determined at the
time of such investment (with each investment being valued as of the date made,
without regard to subsequent changes in value).

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

Section 8.6 Limitation on Issuance of Equity. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, issue, sell, assign,
or otherwise dispose of (a) any of its stock or other equity interests, (b) any
securities exchangeable for or convertible into or carrying any rights to
acquire any of its stock or other equity interests, or (c) any option, warrant,
or other right to acquire any of its stock or other equity interests, to the
extent such transaction would result in a breach of any of the financial
covenants set forth in Article 9.

Section 8.7 Transactions With Affiliates. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or such Subsidiary,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business, pursuant to a transaction which is
otherwise expressly permitted under this Agreement, and upon fair and reasonable
terms no less favorable to Borrower or such Subsidiary than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate of Borrower
or such Subsidiary.

Section 8.8 Disposition of Assets. Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly make any Disposition, except
(a) Dispositions of Houses, Land, Entitled Land, LUD or Lots in the ordinary
course of business, or (b) Dispositions, for fair value, of worn-out and
obsolete equipment not necessary or useful to the conduct of business,
(c) Dispositions of golf courses, or (d) Dispositions of Houses, Land, Entitled
Land, LUD or Lots to another Subsidiary.

Section 8.9 Sale and Leaseback. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into any arrangement with any
Person pursuant to which it leases from such Person real or personal property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person, except for the sale and leaseback of Model Houses in the ordinary
course of business.

Section 8.10 Prepayment of Debt. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any optional or voluntary
payment, prepayment, repurchase or redemption of any Debt, except the
Obligations under the Loan Documents. Notwithstanding the foregoing, such
payment of Debt may be permitted so long as (a) no Default or Event of Default
exists, (b) such payment does not, or is not reasonably expected to, result in a
Material Adverse Event, and (c) the Obligations are simultaneously paid in a
percentage that is equal to the percentage of the other Debt that is being paid.

Section 8.11 Nature of Business. Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (a) the businesses of
homebuilding, Land acquisition or Land development, or a business reasonably
related thereto, or (b) the businesses of residential mortgage lending or
residential title insurance. Borrower shall not, and shall not permit any of its
Subsidiaries to, make any material change in its credit collection policies if
such change would materially impair the collectability of any Account, nor will
it rescind, cancel or modify any Account except in the ordinary course of
business.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Section 8.12 Environmental Protection. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly (a) use (or permit any tenant
to use) any of their respective Properties or assets for the handling,
processing, storage, transportation, or disposal of any Hazardous Material,
(b) generate any Hazardous Material, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material, or
(d) otherwise conduct any activity or use any of their respective Properties or
assets in any manner that is likely to violate any Environmental Law or create
any Environmental Liabilities for which Borrower or any of its Subsidiaries
would be responsible. Notwithstanding the foregoing, Borrower and its
Subsidiaries may use and store Hazardous Materials in the ordinary course of
Borrower’s homebuilding business, in customary quantities, in compliance with
all applicable Environmental Laws.

Section 8.13 Accounting. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
Administrative Agent and Lenders, or (b) in tax reporting treatment, except as
required by law and disclosed to Administrative Agent and Lenders.

Section 8.14 Burdensome Agreements. Borrower shall not, and shall not permit any
of its Subsidiaries or any Obligated Party to, enter into or permit to exist any
arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which (a) except for the Bond Indenture, directly or indirectly
prohibits Borrower, any of its Subsidiaries, or any Obligated Party from
creating or incurring a Lien on any of its Property, revenues, or assets,
whether now owned or hereafter acquired, (b) directly or indirectly prohibits
any of its Subsidiaries, or any Obligated Party to make any payments, directly
or indirectly, to Borrower by way of dividends, distributions, advances,
repayments of loans, repayments of expenses, accruals, or otherwise or (c) in
any way would be contravened by such Person’s performance of its obligations
hereunder or under the other Loan Documents.

Section 8.15 Subsidiaries. Borrower shall not, directly or indirectly, form or
acquire any Real Estate Subsidiary unless Borrower complies with the
requirements of Section 7.13.

Section 8.16 Amendments of Constituent Documents. Borrower shall not, and shall
not permit any of its Subsidiaries to, amend or restate any of their respective
Constituent Documents in any material respect.

Section 8.17 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. Each
Obligated Party will not, directly or indirectly, use the proceeds of the Loans
or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable Anti-Corruption Law, or
(ii) (A) to fund, finance or facilitate any activities or business of or with
any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (B) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans or Letters of Credit, whether as
Administrative Agent, Arranger, Lender, underwriter, advisor, investor, or
otherwise).

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

ARTICLE 9

FINANCIAL COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 9.1 Leverage Ratio. Borrower shall not permit, as of the last day of any
fiscal quarter, the Leverage Ratio to be greater than 1.50 to 1.0.
Notwithstanding the foregoing, the maximum permitted Leverage Ratio is subject
to automatic adjustment as follows:

(a) Following the occurrence of a Triggering Event, Borrower shall not permit,
as of the last day of any fiscal quarter, the Leverage Ratio to be greater than
1.75 to 1.0;

(b) Following the commencement of the fourth full fiscal quarter after the
Triggering Event, Borrower shall not permit, as of the last day of any fiscal
quarter, the Leverage Ratio to be greater than 1.60 to 1.0;

(c) Following the commencement of the sixth full fiscal quarter after the
Triggering Event, Borrower shall not permit, as of the last day of any fiscal
quarter, the Leverage Ratio to be greater than 1.50 to 1.0; and

(d) A Triggering Event occurred on August 4, 2017, temporarily increasing the
maximum permitted Leverage Ratio to 1.75 to 1.0.

Section 9.2 Interest Coverage Ratio. Borrower shall not permit, for any four
fiscal quarter period, the ratio of (a) EBITDA, to (b) Cash Interest Expense, in
each case for Borrower and its Subsidiaries, on a consolidated basis, for such
four fiscal quarter period, to be less than 1.50 to 1.0.

Section 9.3 Tangible Net Worth. Borrower shall not permit, as of the last day of
any fiscal quarter, Tangible Net Worth for Borrower and its Subsidiaries, on a
consolidated basis, to be less than the sum of (a) $546,000,000, plus (b) 50% of
the net proceeds of any issuances of stock or other equity interests of any
Obligated Party (other than to another Obligated Party) after March 31, 2018,
plus (c) 50% of the amount of quarterly net income of Borrower and its
subsidiaries, on a consolidated basis (but without deduction for any net loss),
after March 31, 2018.

Section 9.4 Liquidity. Borrower shall not permit, as of the last day of any
fiscal quarter, Liquidity for Borrower and its Subsidiaries, on a consolidated
basis, to be less than $40,000,000.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

Section 9.5 Risk Asset Ratio. Borrower shall not permit, as of the last day of
any fiscal quarter, the Risk Asset Ratio to be greater than 1.50 to 1.0.

ARTICLE 10

DEFAULT

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) Borrower shall fail to pay (i) the principal amount of any Borrowing when
due or declared due; (ii) the interest on the principal amount of any Borrowing
when due, and such failure continues for five (5) days; or (iii) any other
Obligations under the Loan Documents within ten (10) days after Administrative
Agent notifies Borrower that such Obligation is due;

(b) Borrower shall fail to provide to Administrative Agent and Lenders timely
any notice of Default as required by Section 7.1(h) of this Agreement or
Borrower shall breach any provision of Sections 7.2, 7.5, 7.6, 7.13 or Article 8
of this Agreement;

(c) Any representation or warranty made or deemed made by Borrower or any other
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect (without duplication of any materiality qualifier contained
therein) when made or deemed to have been made;

(d) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to perform, observe, or comply with any covenant, agreement, or term contained
in this Agreement or any other Loan Document (other than as covered by
Sections 10.1(a), (b) and (r)), and such failure continues for more than thirty
(30) days following the date such failure first began;

(e) Borrower, any of its Subsidiaries, or any other Obligated Party shall
commence a voluntary proceeding seeking liquidation, reorganization, or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

(f) An involuntary proceeding shall be commenced against Borrower, any of its
Subsidiaries, or any other Obligated Party seeking liquidation, reorganization,
or other relief with respect to it or its debts under any bankruptcy,
insolvency, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian, or other similar
official for it or a substantial part of its Property, and such involuntary
proceeding shall remain undismissed and unstayed for a period of sixty
(60) days;

(g) Borrower, any of its Subsidiaries, or any other Obligated Party shall be in
default under the Bond Indenture, after the expiration of any applicable grace
period;

(h) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to pay when due, after the expiration of any applicable grace period, any
principal of or interest on any Debt (other than the Obligations under the Loan
Documents) in the amount of $500,000 or more, or the maturity of any such Debt
shall have been accelerated, or any such Debt shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof
or any cash collateral in respect thereof to be demanded, or any event shall
have occurred that permits (or, with the giving of notice or lapse of time or
both, would permit) any holder or holders of such Debt or any Person acting on
behalf of such holder or holders to accelerate the maturity thereof or require
any such prepayment, repurchase, defeasance or redemption or any cash collateral
in respect thereof to be demanded;

(i) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower, any of its Subsidiaries,
any other Obligated Party or any of their respective equity holders, or Borrower
or any other Obligated Party shall deny that it has any further liability or
obligation under any of the Loan Documents;

(j) Any of the following events shall occur or exist with respect to Borrower or
any ERISA Affiliate: (i) any ERISA Event occurs with respect to a Plan or
Multiemployer Plan, or (ii) any Prohibited Transaction involving any Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to result in a Material
Adverse Event;

(k) A Change of Control shall occur;

(l) Borrower, any of its Subsidiaries, or any other Obligated Party, or any of
their Properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within 30 days from the date of entry
thereof;

(m) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to discharge within a period of forty-five (45) days after the commencement
thereof any attachment, sequestration, or similar proceeding or proceedings
involving an aggregate amount in excess of $500,000 against any of its assets or
Properties;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

(n) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate shall be rendered by a court or courts against Borrower, any of
its Subsidiaries, or any other Obligated Party and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within forty-five (45) days from the
date of entry thereof and Borrower, such Subsidiary, or such Obligated Party
shall not, within such period of forty-five (45) days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal;

(o) Borrower without the prior written consent of Administrative Agent, creates,
places or permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any mortgage, pledge, Lien
(statutory, constitutional or contractual), security interest, exception,
encumbrance or charge, or conditional sale or other title retention agreement,
with respect to the Borrowing Base Property, except Liens described in clauses
(a) through (f) of the definition of Permitted Liens; provided, however, that if
such further encumbrance is a mechanic’s lien, then the provisions of
Section 7.14 shall control;

(p) The holder of any Lien or security interest on all or any portion of the
Borrowing Base Property (without hereby implying Administrative Agent’s consent
to the existence, placing, creating or permitting of any such lien or security
interest) institutes foreclosure or other proceedings for the enforcement of its
remedies thereunder;

(q) Required Lenders determine that a Material Adverse Event has occurred or a
circumstance exists that could result in a Material Adverse Event; or

(r) Borrower shall breach any provision of Article 9 of this Agreement, and such
breach remains uncured for more than fifteen (15) days.

Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, then Administrative Agent may, with the consent of Required Lenders,
or shall, at the direction of Required Lenders, without notice do any or all of
the following: (a) terminate the Commitments of Lenders (except for funding
obligations of outstanding Letters of Credit), (b) terminate the obligations of
L/C Issuer to make L/C Credit Extensions, (c) require that Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto), or (d) declare the Obligations under the Loan
Documents or any part thereof to be immediately due and payable, and the same
shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
that upon the occurrence of an Event of Default under Section 10.1(e) or (f),
the Commitments of Lenders shall automatically terminate (except for funding
obligations of outstanding Letters of Credit), the obligations of L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, and the Obligations under the Loan Documents
shall become immediately due and payable, in each case without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

Borrower. In addition to the foregoing, if any Event of Default shall occur and
be continuing, Administrative Agent may, with the consent of Required Lenders,
or shall, at the direction of Required Lenders, exercise all rights and remedies
available to it, Lenders and L/C Issuer in law or in equity, under the Loan
Documents, or otherwise.

Section 10.3 Application of Funds. After the exercise of remedies provided for
in Section 10.2 (or if an Event of Default exists and the written notice
thereof, if any, to Borrower from Administrative Agent expressly provides that
this Section 10.3 shall thereafter apply to any amounts received on account of
the Obligations or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest) payable to
Lenders and L/C Issuer (including fees, charges and disbursements of counsel to
the respective Lenders and L/C Issuer) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid and interest on the Loans, L/C Borrowings and other Obligations arising
under the Loan Documents, ratably among Lenders and L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and constituting unpaid Bank Product
Obligations, ratably among Lenders and Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.2 and 2.7;

Sixth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

Notwithstanding the foregoing, Bank Product Obligations shall be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with supporting documentation as Administrative Agent
may request from the applicable Bank Product Provider, provided that no such
notice shall be required for any Bank Product Agreement for which Administrative
Agent or any Affiliate of Administrative Agent is

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

the applicable Bank Product Provider. Each Bank Product Provider that is not a
party to this Agreement that has given notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Article 11 hereof
for itself and its Affiliates as if a “Lender” party hereto.

Section 10.4 Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents, then
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, Borrower shall, at the request
of Administrative Agent, promptly pay to Administrative Agent any amount
expended by Administrative Agent in connection with such performance or
attempted performance, together with interest thereon at the Default Interest
Rate from and including the date of such expenditure to but excluding the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Administrative Agent shall not have any liability or responsibility
for the performance of any covenant, agreement, or other obligation of Borrower
under this Agreement or any other Loan Document.

Section 10.5 Setoff. Notwithstanding anything to the contrary in this Agreement,
the Guaranty or the other Loan Documents, Administrative Agent, L/C Issuer, the
Lenders and the Participants hereby waive any contractual, statutory or common
law right to set off and apply against the Obligations under the Loan Documents,
any deposits of Borrower or any Guarantor, held by Administrative Agent, L/C
Issuer, the Lenders or the Participants. The foregoing waiver does not alter or
affect any setoff rights of Administrative Agent, L/C Issuer, the Lenders or the
Participants with regard to obligations, indebtedness or liabilities of Borrower
or any Guarantor, arising outside of the Loan Documents.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

ARTICLE 11

AGENCY

Section 11.1 Appointment and Authority. Each of the Lenders and L/C Issuer
hereby irrevocably appoints Texas Capital Bank to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 11 are solely for the benefit of Administrative
Agent, Lenders and L/C Issuer, and neither Borrower nor any other Obligated
Party shall have rights as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Administrative Agent shall administer the Credit Facility in the same
manner as it administers similar extensions of credit held for its own account.

Section 11.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

Section 11.3 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents); provided that Administrative Agent shall not be
required to take any action that, in its opinion or upon the advice of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and

(iv) shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction by Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

(b) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of Required Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.2 and 11.9), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF LIABILITY
SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or L/C Issuer, or Administrative Agent otherwise
receives manifest written evidence of such Default.

(c) Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

Section 11.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or L/C Issuer unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Credit Extension. Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 11.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 11 shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

Section 11.6 Resignation or Removal of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, with the consent of Borrower
(so long as no Event of Default has occurred and is continuing), which consent
shall not be unreasonably withheld, delayed or conditioned, to appoint a
successor. If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of Borrower, Lenders and L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any successor Administrative Agent be a Defaulting Lender. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. After the
Resignation Effective Date, the provisions of this Article 11 relating to or
indemnifying or releasing Administrative Agent shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, with the consent of
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (ii) except for any indemnity, fee or expense payments owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender or L/C Issuer, as applicable, directly,
until such time, if any, as Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article 11,
Section 12.1, and Section 12.2 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Texas Capital Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer, unless the
notice thereof otherwise provides. If Texas Capital Bank resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require Lenders to make Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.2(c). Upon the
appointment by Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Texas Capital Bank to effectively assume the obligations of
Texas Capital Bank with respect to such Letters of Credit.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer expressly acknowledges that neither Administrative Agent nor any
other Lender nor any Related Party thereto has made any representation or
warranty to such Person and that no act by Administrative Agent or any other
Lender hereafter taken, including any review of the affairs of Borrower, shall
be deemed to constitute any representation or warranty by Administrative Agent
or any Lender to any other Lender. Each Lender and L/C Issuer acknowledges that
it has, independently and without reliance upon Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), or creditworthiness of Borrower or the value of the Borrowing Base
Property or other Properties of Borrower or any other Person which may come into
the possession of Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuer, and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders, L/C
Issuer, and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders, L/C Issuer, and Administrative Agent under
Section 12.1 or Section 12.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and L/C Issuer, as applicable, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Section 12.1 or Section 12.2.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

Section 11.9 Guaranty Matters.

(a) Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.9.

(b) Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Borrowing Base Property, the
existence, priority or perfection of any Lien thereon, or any certificate
prepared by any Obligated Party in connection therewith, nor shall
Administrative Agent be responsible or liable to Lenders for any failure to
monitor or maintain any portion of the Borrowing Base Property.

Section 11.10 Bank Product Agreements. No Bank Product Provider who obtains the
benefits of Section 10.3 or any Guaranty by virtue of the provisions hereof or
of any Guaranty shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 11 to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations unless Administrative Agent has received written notice of such Bank
Product Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Bank Product Provider.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations arising under Bank Product Agreements upon termination of all
Commitments and payment in full of all Obligations under the Loan Documents
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made).

ARTICLE 12

MISCELLANEOUS

Section 12.1 Expenses.

(a) Borrower hereby agrees to pay on demand: (i) all costs and expenses of
Administrative Agent, L/C Issuer and their Related Parties in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any and all amendments,
modifications, renewals, extensions, supplements, waivers, consents and
ratifications thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for
Administrative Agent, L/C Issuer and their Related Parties; (ii) all costs and
expenses of Administrative Agent, L/C Issuer and each Lender in

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

connection with any Default and the enforcement of this Agreement or any other
Loan Document, including, without limitation, court costs and fees and expenses
of legal counsel, advisors, consultants, and auditors for Administrative Agent,
L/C Issuer and each Lender; (iii) all costs and expenses incurred by L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder; (iv) all transfer, stamp,
documentary, or other similar taxes, assessments, or charges levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents; (v) all costs, expenses, assessments, and other charges incurred in
connection with any filing, registration, recording, or perfection of any Lien
contemplated by this Agreement or any other Loan Document; and (vi) all other
costs and expenses incurred by Administrative Agent, L/C Issuer and any Lender
in connection with the enforcement or protection of its rights under this
Agreement or any other Loan Document, any workout or restructuring (including
the negotiations thereof), any litigation, dispute, suit, proceeding or action,
the enforcement of its rights and remedies, and the protection of its interests
in bankruptcy, insolvency or other legal proceedings, including, without
limitation, all costs, expenses, and other charges (including Administrative
Agent’s and such Lender’s and L/C Issuer’s internal charges) incurred in
connection with evaluating, observing, collecting, examining, auditing,
appraising, selling, liquidating, or otherwise disposing of the Borrowing Base
Property or other assets of Borrower. Borrower shall be responsible for all
expenses described in this clause (a) whether or not any Credit Extension is
ever made. Any amount to be paid under this Section 12.1 shall be a demand
obligation owing by Borrower and if not paid within thirty (30) days of demand
shall bear interest, to the extent not prohibited by and not in violation of
applicable Law, from the date of expenditure until paid at a rate per annum
equal to the Default Interest Rate. The obligations of Borrower under this
Section 12.1 shall survive payment of the Notes and other obligations hereunder
and the assignment of any right hereunder.

(b) To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or L/C Issuer (or any sub-agent thereof) or any Related
Party of Administrative Agent or L/C Issuer (or any sub-agent thereof), each
Lender severally agrees to pay to Administrative Agent or L/C Issuer (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent or L/C
Issuer (or any such sub-agent) or against any Related Party of Administrative
Agent or L/C Issuer (or any sub-agent thereof) acting for Administrative Agent
or L/C Issuer (or any such sub-agent) in connection with such capacity. EACH
LENDER ACKNOWLEDGES THAT SUCH PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE
SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON
(OR THE REPRESENTATIVES OF THE PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

Section 12.2 INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, L/C
ISSUER, EACH LENDER AND EACH RELATED PARTY THEREOF FROM, AND HOLD EACH OF THEM
HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO
WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION,
OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OTHER OBLIGATED PARTY, (E) ANY LOAN OR LETTER OF CREDIT OR USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT) OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT
LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS
THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED
UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND
ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM
THE SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF SUCH
PERSON (OR THE REPRESENTATIVES OF SUCH PERSON). Any amount to be paid under this
Section 12.2 shall be a demand obligation owing by Borrower and if not paid
within ten (10) days of demand shall bear interest, to the extent not prohibited
by and not in violation of applicable Law, from the date of expenditure until
paid at a rate per annum equal to the Default Interest Rate. The obligations of
Borrower under this Section 12.2 shall survive payment of the Notes and other
obligations hereunder and the assignment of any right hereunder. No indemnified
party referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

Section 12.3 Limitation of Liability. None of Administrative Agent, L/C Issuer,
or any Lender, or any Affiliate, officer, director, employee, attorney, or agent
of any of the foregoing, shall have any liability with respect to, and Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Borrower or any other Obligated Party in

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Borrower hereby waives, releases,
and agrees not to sue Administrative Agent, L/C Issuer, or any Lender, or any
Affiliates, officers, directors, employees, attorneys, or agents of any of the
foregoing for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.

Section 12.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or L/C Issuer shall have the right to act exclusively in the interest of
Administrative Agent or such Lender or L/C Issuer and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to Borrower or any of Borrower’s equity holders,
Affiliates, officers, employees, attorneys, agents, or any other Person.

Section 12.5 Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger and each Lender and L/C Issuer is solely that of
debtor and creditor, and none of Administrative Agent, Arranger, any Lender or
L/C Issuer has any fiduciary or other special relationship with Borrower, and no
term or condition of any of the Loan Documents shall be construed so as to deem
the relationship between Borrower and Administrative Agent, Arranger and each
Lender, and L/C Issuer to be other than that of debtor and creditor.

Section 12.6 Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders or L/C Issuer. Borrower therefore agrees that Administrative Agent, any
Lender or L/C Issuer, if Administrative Agent or such Lender or L/C Issuer so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

Section 12.7 No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent, any Lender or L/C Issuer to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power,
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power, or privilege. The rights and remedies provided
for in this Agreement and the other Loan Documents are cumulative and not
exclusive of any rights and remedies provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligated Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

during the pendency of a proceeding relative to any Obligated Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clause (b) of the preceding proviso and subject to
Section 12.23, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Section 12.8 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
transfer any of its rights, duties, or obligations under this Agreement or the
other Loan Documents without the prior written consent of Administrative Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.8(b), (ii) by way of participation in accordance with
the provisions of Section 12.8(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.8(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 12.8(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 12.8(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment(s) (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Credit Facility, unless each of Administrative Agent and, so
long as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities, if any, on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; (B) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment or Loans if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, and (C) the consent of L/C Issuer
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party, (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B), or (C) a Competing Homebuilder.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 12.1 and Section 12.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.8(d). Upon the consummation of any
assignment pursuant to this Section 12.8(b), if requested by the transferor or
transferee Lender, the transferor Lender, Administrative Agent and Borrower
shall make appropriate arrangements so that replacement Notes are issued to such
transferor Lender (if applicable) and new Notes or, as appropriate, replacement
Notes, are issued to the assignee.

(c) Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in Dallas,
Texas a copy of each Assignment and Assumption delivered to it and a Register.
The entries in the Register shall be conclusive absent manifest error, and
Borrower, Administrative Agent and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to a
Participant in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and
(iii) Borrower, Administrative Agent, and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.1(b) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.5 and 3.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a Participant
Register; provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates, subject to the terms and conditions of Section 12.25.

Section 12.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under
Sections 12.1 and 12.2 shall survive repayment of the Obligations and
termination of the Commitments.

Section 12.10 Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party (other than the Issuer Documents) may be
amended or waived only by an instrument in writing signed by Required Lenders
(or by Administrative Agent with the consent of Required Lenders) and Borrower
and acknowledged by Administrative Agent; provided, however, that no such
amendment or waiver shall:

(a) waive any condition set forth in Section 5.1, without the written consent of
each Lender;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayment) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

(e) change any provision of this Section 12.10 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) change Section 10.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(g) release any Guaranty without the written consent of each Lender;

and, provided further, that that (i) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by Administrative Agent in addition to Lenders required above, affect
the rights or duties of Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto;
(iv) Borrower and Administrative Agent may amend this Agreement or any other
Loan Document without the consent of Lenders (unless the Required Lenders object
in writing within five (5) Business Days of notice by Administrative Agent of
such amendment) in order to (A) correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document or (B) make administrative or operational changes not
adverse to any Lender, or (C) add a Guarantor or otherwise enhance the rights
and benefits of the Lenders; and (v) Borrower and Administrative Agent may,
without the input or consent of the Lenders, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the opinion of
Administrative Agent to effect the provisions of Section 2.10.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment(s) of any Defaulting Lender may not be increased or extended without
the consent of such Lender; and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

Section 12.11 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.11(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as set forth on
Schedule 12.11. Notices sent by hand

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received. Notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications, to the extent provided in
Section 12.11(b) shall be effective as provided in Section 12.11(b).

(b) Electronic Communications. Notices and other communications to Lenders and
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under Article 2 by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such facsimile, email or other electronic communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.

(d) Platform.

(i) Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders or L/C
Issuer by posting the Communications on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation,

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent Parties have any liability to Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of Borrower’s or Administrative Agent’s transmission of communications through
the Platform.

(iii) Borrower and each other Obligated Party (by its, his or her execution of a
Loan Document) hereby authorizes Administrative Agent, each Lender and their
respective counsel and agents and Related Parties (each an “Authorized Party”)
to communicate and transfer documents and other information (including
confidential information) concerning this transaction or Borrower or any other
Obligated Party and the business affairs of Borrower and such other Obligated
Parties via the internet or other electronic communication method. In no event
shall any Authorized Party have any liability to Borrower or any other Obligated
Party, any Lender or any other Person or entity for damages of any kind (whether
in tort, contract or otherwise) arising out of any such communications or
transmissions, except to the extent that such damages are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have directly
resulted from the gross negligence or willful misconduct of such Authorized
Party; provided, however, that in no event shall any Authorized Party have any
liability for indirect, special, incidental, consequential or punitive damages
(as opposed to direct or actual damages).

(e) Public Information. Each Obligated Party hereby acknowledges that certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any Obligated Party or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such securities. Each Obligated Party hereby agrees that it will use
commercially reasonable efforts to identify that portion of the materials and
information provided by or on behalf of any Obligated Party hereunder and under
the other Loan Documents (collectively, “Borrower Materials”) that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” each Obligated Party shall be
deemed to have authorized Administrative Agent and the other Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to any Obligated Party or its securities for purposes of U.S.
federal and state securities Laws (provided, however, that to the extent that
such Borrower Materials constitute Information, they shall be subject to
Section 12.25); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Each

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

Public Lender will designate one or more representatives that shall be permitted
to receive information that is not designated as being available for Public
Lenders, in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and under applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Obligated Party or its Subsidiaries and its
securities for the purposes of United State federal or state securities Laws.

Section 12.12 Governing Law; Venue; Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of Laws).

(b) Jurisdiction. Borrower irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Administrative Agent, any Lender, L/C Issuer or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of Texas sitting in Dallas County, and of the United States
District Court of the Northern District of Texas, and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or in any other Loan Document shall affect any
right that Administrative Agent, any Lender or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process by the mailing thereof, in the manner provided for the mailing of
notices in Section 12.11. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable Law.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

Section 12.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.14 Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision there
shall be added as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 12.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 12.16 Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower,
Administrative Agent and each Lender.

Section 12.17 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

Section 12.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

Section 12.19 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable Law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal law
to the extent that it permits any Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under applicable Law). If the
applicable Law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and any Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (b) contracted for, charged,
taken, reserved or received by reason of Administrative Agent’s or any Lender’s
exercise of the option to accelerate the maturity of any Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Note and/or the Related Indebtedness, then it is Borrower’s, Administrative
Agent’s and Lenders’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Administrative Agent or any
Lender shall be credited on the principal balance of any Note and/or the Related
Indebtedness (or, if any Note and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of any Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note or Related
Indebtedness has been paid in full before the end of the stated term thereof,
then Borrower, Administrative Agent and each Lender agree that Administrative
Agent or any Lender, as applicable, shall, with reasonable promptness after
Administrative Agent or such Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to Borrower and/or credit such excess interest against such
Note and/or any Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. Borrower hereby agrees that as a condition precedent to
any claim seeking usury penalties against Administrative Agent or such Lender,
Borrower will provide written notice to Administrative Agent or any Lender,
advising Administrative Agent or such Lender in reasonable detail of the nature
and amount of the violation, and Administrative Agent or such Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note to which the alleged violation
relates and/or the Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. All sums contracted for, charged, taken, reserved or
received by Administrative Agent or any Lender for the use, forbearance or
detention of any debt evidenced by any Note and/or the Related Indebtedness
shall, to the extent permitted by applicable Law, be amortized or spread, using
the actuarial method, throughout the stated term of such Note

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

and/or the Related Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of any Note and/or the Related Indebtedness does not exceed the Maximum Rate
from time to time in effect and applicable to such Note and/or the Related
Indebtedness for so long as debt is outstanding. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Notes and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Administrative Agent or any Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

Section 12.20 Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Note and/or any other portion of the Obligations under the Loan Documents,
such Lender will utilize the weekly ceiling from time to time in effect as
provided in such Chapter 303. To the extent United States federal Law permits
any Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas Law, such Lender will rely on United States federal
Law instead of such Chapter 303 for the purpose of determining the Maximum Rate.
Additionally, to the extent permitted by applicable Law now or hereafter in
effect, any Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Rate under such Chapter 303 or under other
applicable Law by giving notice, if required, to Borrower as provided by
applicable Law now or hereafter in effect.

Section 12.21 USA Patriot Act Notice. Administrative Agent and each Lender
hereby notifies Borrower and each other Obligated Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and each other Obligated Party, which
information includes the name and address of Borrower and each other Obligated
Party and other information that will allow Administrative Agent and such Lender
to identify Borrower and each other Obligated Party in accordance with the
Patriot Act. In addition, Borrower and each other Obligated Party agrees to
(a) ensure that no Person who owns a controlling interest in or otherwise
controls Borrower or any other Obligated Party or any Subsidiary of Borrower or
any other Obligated Party is or shall be a Sanctioned Person, (b) not to use or
permit the use of proceeds of the Obligations to violate any Anti-Corruption
Laws, Anti-Terrorism Laws or any applicable Sanctions, and (c) comply, or cause
its Subsidiaries to comply, with the applicable Laws.

Section 12.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and in
Section 12.10.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, with respect
to a Defaulting Lender that is a Lender, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to L/C Issuer hereunder; third, with
respect to a Defaulting Lender that is a Lender, to Cash Collateralize L/C
Issuer’s Fronting Exposure, if any, with respect to such Defaulting Lender in
accordance with Section 2.7; fourth, with respect to a Defaulting Lender that is
a Lender, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, with respect to a Defaulting Lender
that is a Lender, if so determined by Administrative Agent and Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize L/C Issuer’s future Fronting
Exposure, if any, with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.7;
sixth, to the payment of any amounts owing to Lenders or L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by Lenders pro
rata in accordance with the Commitments under the Credit Facility without giving
effect to Section 12.22(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 12.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 12.26, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize L/C Issuers’ Fronting Exposure in accordance with the procedures
set forth in Section 2.7.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 12.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 12.23 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or other obligations
hereunder, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall:

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

(a) notify Administrative Agent of such fact; and

(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 12.23 shall not be construed to apply to:
(A) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender); or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section 12.23 shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

Section 12.24 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

Section 12.25 Confidentiality. Each of Administrative Agent, L/C Issuer and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or any Governmental Authority, quasi-Governmental Authority or
legislative committee, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to its being
under a duty of confidentiality no less restrictive than this Section 12.25, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective purchaser of a Lender or its holding company, (iii) any
rating agency or any similar organization in connection with the rating of
Borrower or the Facilities or (iv) the CUSIP Service Bureau or any similar
organization in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities, (g) with the consent of Borrower, or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.25 or (ii) becomes available to Administrative
Agent, L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. In addition,
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section 12.25, “Information” means all information received from Borrower
or any Subsidiary relating to Borrower or any Subsidiary or any of their
respective businesses which is clearly identified as confidential, other than
any such information that is available to Administrative Agent, L/C Issuer or
any Lender on a nonconfidential basis prior to disclosure by Borrower or a
Subsidiary; provided that, in the case of information received from Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.25 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Obligated Party agrees and confirms that, as between such Obligated Party
and Texas Capital Bank, the obligations of Texas Capital Bank under this
Section 12.25 supersede and replace in their respective entireties all
confidentiality, non-disclosure and similar obligations of Texas Capital Bank,
if any, set forth in any previous agreement between such Obligated Party and
Texas Capital Bank notwithstanding anything to the contrary contained therein

Section 12.26 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

Section 12.27 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 12.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.29 NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 12.30 Amended and Restated Credit Agreement. This Agreement amends and
restates the Existing Credit Agreement in its entirety. Without limiting the
generality of the foregoing, (a) the Existing Credit Agreement is hereby merged
and incorporated into this

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

Agreement, and (b) this Agreement shall supersede and control any inconsistent
provision in the Existing Credit Agreement. All references in the Loan Documents
to the Existing Credit Agreement are hereby modified and shall now be deemed to
refer to this Agreement. All references in the Loan Documents to the
Obligations, the Notes, the Loan Documents and other terms defined herein are
hereby modified and shall now be deemed to refer to such terms and items as
defined or described in this Agreement. Except as modified hereby or by any
other Loan Document (whether dated as of or prior to the Closing Date) which
expressly modifies any of the Loan Documents, all of the terms and provisions of
the existing Loan Documents (including schedules and exhibits thereto), and the
indebtedness, duties and obligations thereunder, are ratified and affirmed in
all respects and shall remain in full force and effect. This Agreement shall
not, however, constitute a novation of the Obligated Parties’ indebtedness,
duties and obligations under or with respect to the Loan Documents, the Loans or
any Letters of Credit outstanding.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

AMENDED AND RESTATED CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first written above.

 

BORROWER:

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:  

/s/ David Messenger

Name:   David Messenger Title:   Chief Financial Officer

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Borrower]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

By:  

/s/ Carolynn Alexander

Name:  

Carolynn Alexander

Title:  

Sr. Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Administrative Agent]



--------------------------------------------------------------------------------

LENDER: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

By:  

/s/ Carolynn Alexander

Name:  

Carolynn Alexander

Title:  

Sr. Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Texas Capital Bank]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A.

By:  

/s/ Michael J. Kauffman

Name:  

Michael J. Kauffman

Title:  

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Bank of America]



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK By:  

/s/ Talianna Carlson-Manne

Name:  

Talianna Carlson-Manne

Title:  

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Fifth Third Bank]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Luke Price

Name:  

Luke Price

Title:  

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [U.S. Bank National
Association]



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A.

By:  

/s/ Nadeige Dang

Name:  

Nadeige Dang

Title:  

Executive Director

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [JP Morgan Chase Bank,
N.A.]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

AN ALABAMA BANKING CORPORATION

By:  

/s/ Ben Weimer

Name:  

Ben Weimer

Title:  

Sr. Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Compass Bank]



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A.

By:  

/s/ John Van Brederode

Name:  

John Van Brederode

Title:  

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Citibank, N.A.]



--------------------------------------------------------------------------------

LENDER:

ZB, N.A.

dba VECTRA BANK COLORADO

By:  

/s/ Shane Frazier

Name:  

Shane Frazier

Title:  

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [ZB, N.A. dba Vectra Bank
Colorado]



--------------------------------------------------------------------------------

LENDER: CIBC BANK USA

By:  

/s/ Russell Ruhnke

Name:  

Russell Ruhnke

Title:  

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [CIBC Bank USA]



--------------------------------------------------------------------------------

LENDER: FLAGSTAR BANK, FSB, a federally chartered savings bank

By:  

/s/ Philip Trujillo

Name:  

Philip Trujillo

Title:  

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page [Flagstar Bank, FSB]



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable Percentage  

Texas Capital Bank,

National Association

   $ 75,000,000.00        13.888888888889 % 

Bank of America, N.A.

   $ 75,000.000.00        13.888888888889 % 

Fifth Third Bank

   $ 75,000.000.00        13.888888888889 % 

U.S. Bank National Association

   $ 75,000.000.00        13.888888888889 % 

JPMorgan Chase Bank, N.A.

   $ 55,000.000.00        10.185185185185 % 

Compass Bank

   $ 50,000.000.00        9.259259259259 % 

Citibank, N.A.

   $ 40,000.000.00        7.407407407407 % 

ZB, N.A. dba Vectra Bank Colorado

   $ 40,000.000.00        7.407407407407 % 

CIBC Bank USA

   $ 35,000.000.00        6.481481481482 % 

Flagstar Bank, FSB

   $ 20,000.000.00        3.703703703704 %    

 

 

    

 

 

 

Total:

   $ 540,000,000.00        100.000000000000 %    

 

 

    

 

 

 

 

SCHEDULE 2.1 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.5

Litigation and Judgments

None.

 

SCHEDULE 6.5 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.13

Real Estate Subsidiaries

Borrower owns 100% of all Real Estate Subsidiaries, either directly or
indirectly.

 

1.    AUGUSTA POINTE, LLC - a Colorado limited liability company 2.    AVALON AT
INVERNESS, LLC - a Colorado limited liability company 3.    AVR A, LLC - a
Colorado limited liability company 4.    AVR B, LLC - a Colorado limited
liability company 5.    AVR C, LLC - a Colorado limited liability company 6.   
BEACON POINTE, LLC - a Colorado limited liability company 7.    BENCHMARK
BUILDERS NORTH CAROLINA, LLC - a Delaware limited liability company 8.   
BENCHMARK COMMUNITIES, LLC - a Delaware limited liability company 9.   
BLACKSTONE HOMES, LLC - a Colorado limited liability company 10.    BMC EAST
GARRISON, LLC - a Delaware limited liability company 11.    BMC EG BLUFFS, LLC -
a Delaware limited liability company 12.    BMC EG BUNGALOW, LLC - a Delaware
limited liability company 13.    BMC EG COURTYARDS, LLC - a Delaware limited
liability company 14.    BMC EG GARDEN, LLC - a Delaware limited liability
company 15.    BMC EG GROVE, LLC - a Delaware limited liability company 16.   
BMC EG TOWNS, LLC - a Delaware limited liability company 17.    BMC EG VILLAGE,
LLC - a Delaware limited liability company 18.    BMC MEADOWOOD II, LLC - a
Delaware limited liability company 19.    BMC PINE RIDGE, LLC - a Delaware
limited liability company 20.    BMC PROMISE WAY, LLC - a Delaware limited
liability company 21.    BMC RANCHO ETIWANDA, LLC - a Delaware limited liability
company 22.    BMC REALTY ADVISORS, INC. - a California corporation 23.    BMC
RED HAWK, LLC - a Delaware limited liability company 24.    BMC ROSEMEAD, LLC -
a Delaware limited liability company 25.    BMC SAGEWOOD, LLC - a Delaware
limited liability company 26.    BMC SHIELDS LOCAN, LLC - a Delaware limited
liability company 27.    BMC TOUCHSTONE, LLC - a Delaware limited liability
company 28.    BMCH CALIFORNIA, LLC - a Delaware limited liability company 29.
   BMCH NORTH CAROLINA, LLC - a Delaware limited liability company 30.    BMCH
TENNESSEE, LLC - a Delaware limited liability company 31.    BMCH WASHINGTON,
LLC - a Delaware limited liability company 32.    CASA ACQUISITION CORP. - a
Delaware corporation 33.    CC COMMUNITIES, LLC - a Colorado limited liability
company 34.    CCC HOLDINGS, LLC - a Colorado limited liability company 35.   
CCG CONSTRUCTORS LLC - a Georgia limited liability company 36.    CCG REALTY
GROUP LLC - a Georgia limited liability company 37.    CCH HOMES, LLC - a
Colorado limited liability company 38.    CENTURY AT ANTHOLOGY, LLC - a Colorado
limited liability company 39.    CENTURY AT ASH MEADOWS, LLC - a Colorado
limited liability company 40.    CENTURY AT AUTUMN VALLEY RANCH, LLC - a
Colorado limited liability company 41.    CENTURY AT BEACON POINTE, LLC - a
Colorado limited liability company 42.    CENTURY AT BELLEVIEW PLACE, LLC - a
Colorado limited liability company 43.    CENTURY AT CALEY, LLC - a Colorado
limited liability company 44.    CENTURY AT CANDELAS, LLC - a Colorado limited
liability company 45.    CENTURY AT CAROUSEL FARMS, LLC - a Colorado limited
liability company 46.    CENTURY AT CASTLE PINES TOWN CENTER, LLC - a Colorado
limited liability company 47.    CENTURY AT CLAREMONT RANCH, LLC - a Colorado
limited liability company

 

SCHEDULE 6.13 – Page 1



--------------------------------------------------------------------------------

48.    CENTURY AT COLLIERS HILL, LLC - a Colorado limited liability company 49.
   CENTURY AT COMPARK VILLAGE NORTH, LLC - a Colorado limited liability company
50.    CENTURY AT COMPARK VILLAGE SOUTH, LLC - a Colorado limited liability
company 51.    CENTURY AT COYOTE CREEK, LLC - a Colorado limited liability
company 52.    CENTURY AT FOREST MEADOWS, LLC - a Colorado limited liability
company 53.    CENTURY AT HARVEST MEADOWS, LLC - a Colorado limited liability
company 54.    CENTURY AT LANDMARK, LLC - a Colorado limited liability company
55.    CENTURY AT LITTLETON VILLAGE, LLC - a Colorado limited liability company
56.    CENTURY AT LITTLETON VILLAGE II, LLC - a Colorado limited liability
company 57.    CENTURY AT LOR, LLC - a Colorado limited liability company 58.   
CENTURY AT LOWRY, LLC - a Colorado limited liability company 59.    CENTURY AT
MARVELLA, LLC - a Colorado limited liability company 60.    CENTURY AT MAYFIELD,
LLC - a Colorado limited liability company 61.    CENTURY AT MIDTOWN, LLC - a
Colorado limited liability company 62.    CENTURY AT MILLENNIUM, LLC - a
Colorado limited liability company 63.    CENTURY AT MURPHY CREEK, LLC - a
Colorado limited liability company 64.    CENTURY AT OAK STREET, LLC - a
Colorado limited liability company 65.    CENTURY AT OBSERVATORY HEIGHTS, LLC -
a Colorado limited liability company 66.    CENTURY AT OUTLOOK, LLC - a Colorado
limited liability company 67.    CENTURY AT PEARSON GROVE, LLC - a Colorado
limited liability company 68.    CENTURY AT SALISBURY HEIGHTS, LLC - a Colorado
limited liability company 69.    CENTURY AT SOUTHSHORE, LLC - a Colorado limited
liability company 70.    CENTURY AT SPRING VALLEY RANCH, LLC - a Colorado
limited liability company 71.    CENTURY AT TANGLEWOOD, LLC - a Colorado limited
liability company 72.    CENTURY AT TERRAIN, LLC - a Colorado limited liability
company 73.    CENTURY AT THE GROVE, LLC - a Colorado limited liability company
74.    CENTURY AT THE HEIGHTS, LLC - a Colorado limited liability company 75.   
CENTURY AT THE MEADOWS, LLC - a Colorado limited liability company 76.   
CENTURY AT VISTA RIDGE, LLC - a Colorado limited liability company 77.   
CENTURY AT WILDGRASS, LLC - a Colorado limited liability company 78.    CENTURY
AT WOLF RANCH, LLC - a Colorado limited liability company 79.    CENTURY AT
WYNDHAM HILL, LLC - a Colorado limited liability company 80.    CENTURY CITY,
LLC - a Colorado limited liability company 81.    CENTURY COMMUNITIES OF
CALIFORNIA, LLC - a Delaware limited liability company 82.    CENTURY
COMMUNITIES OF GEORGIA, LLC - a Colorado limited liability company 83.   
CENTURY COMMUNITIES OF NEVADA, LLC - a Delaware limited liability company 84.   
CENTURY COMMUNITIES OF NEVADA REALTY, LLC - a Nevada limited liability company
85.    CENTURY COMMUNITIES OF NORTH CAROLINA, LLC - a Delaware limited liability
company 86.    CENTURY COMMUNITIES OF SOUTH CAROLINA, LLC - a Delaware limited
liability company 87.    CENTURY COMMUNITIES OF TENNESSEE, LLC - a Delaware
limited liability company 88.    CENTURY COMMUNITIES OF UTAH, LLC - a Utah
limited liability company 89.    CENTURY COMMUNITIES OF WASHINGTON, LLC - a
Delaware limited liability company 90.    CENTURY COMMUNITIES SOUTHEAST, LLC - a
Colorado limited liability company 91.    CENTURY GROUP LLC - a Colorado limited
liability company 92.    CENTURY LAND HOLDINGS, LLC - a Colorado limited
liability company 93.    CENTURY LAND HOLDINGS II, LLC - a Colorado limited
liability company 94.    CENTURY LAND HOLDINGS OF TEXAS, LLC - a Colorado
limited liability company 95.    CENTURY LAND HOLDINGS OF UTAH, LLC - a Utah
limited liability company 96.    CENTURY RHODES RANCH GC, LLC - a Delaware
limited liability company 97.    CENTURY TOWNHOMES AT CANDELAS, LLC - Colorado
limited liability company 98.    CENTURY TUSCANY GC, LLC - a Delaware limited
liability company 99.    CHERRY HILL PARK, LLC - a Colorado limited liability
company 100.    COTTAGES AT WILLOW PARK, LLC - a Colorado limited liability
company 101.    CROWN HILL, LLC - a Colorado limited liability company 102.   
ENCLAVE AT BOYD PONDS, LLC - a Colorado limited liability company 103.   
ENCLAVE AT CHERRY CREEK, LLC - a Colorado limited liability company

 

SCHEDULE 6.13 – Page 2



--------------------------------------------------------------------------------

104.    ENCLAVE AT PINE GROVE, LLC - a Colorado limited liability company 105.
   ESTATES AT CHATFIELD FARMS, LLC - a Colorado limited liability company 106.
   HEARTH AT OAK MEADOWS, LLC - a Colorado limited liability company 107.   
HOMETOWN, LLC - a Colorado limited liability company 108.    HOMETOWN SOUTH, LLC
- a Colorado limited liability company 109.    HORIZON BUILDING SERVICES, LLC -
a Colorado limited liability company 110.    LAKEVIEW FORT COLLINS, LLC - a
Colorado limited liability company 111.    MADISON ESTATES, LLC - a Colorado
limited liability company 112.    MERIDIAN RANCH, LLC - a Colorado limited
liability company 113.    MONTECITO AT RIDGEGATE, LLC - a Colorado limited
liability company 114.    NEIGHBORHOOD ASSOCIATIONS GROUP, LLC - a Delaware
limited liability company 115.    PARK 5TH AVENUE DEVELOPMENT CO., LLC - a
Colorado limited liability company 116.    PRESERVE AT BRIARGATE, LLC - a
Colorado limited liability company 117.    RESERVE AT HIGHPOINTE ESTATES, LLC -
a Colorado limited liability company 118.    RESERVE AT THE MEADOWS, LLC - a
Colorado limited liability company 119.    SADDLEBACK HEIGHTS, LLC - a Colorado
limited liability company 120.    SADDLE ROCK GOLF, LLC - a Colorado limited
liability company 121.    STETSON RIDGE HOMES, LLC - a Colorado limited
liability company 122.    SWMJ CONSTRUCTION, INC. - a Texas corporation 123.   
THE RETREAT AT RIDGEGATE, LLC - a Colorado limited liability company 124.    THE
VISTAS AT NOR’WOOD, LLC - a Colorado limited liability company 125.    UCP, LLC
- a Delaware limited liability company 126.    UCP BARCLAY III, LLC - a Delaware
limited liability company 127.    UCP EAST GARRISON, LLC - a Delaware limited
liability company 128.    UCP HILLCREST HOLLISTER, LLC - a Delaware limited
liability company 129.    UCP KERMAN, LLC - a Delaware limited liability company
130.    UCP MEADOWOOD III, LLC - a Delaware limited liability company 131.   
UCP SAGEWOOD, LLC - a Delaware limited liability company 132.    UCP SANTA ANA
HOLLISTER, LLC - a Delaware limited liability company 133.    UCP SOLEDAD, LLC -
a Delaware limited liability company 134.    UCP TAPESTRY, LLC - a Delaware
limited liability company 135.    UCP QUAIL RUN, LLC - a Delaware limited
liability company 136.    VENUE AT ARISTA, LLC - a Colorado limited liability
company 137.    VERONA ESTATES, LLC - a Colorado limited liability company 138.
   VILLAS AT MURPHY CREEK, LLC - a Colorado limited liability company 139.   
WATERSIDE AT HIGHLAND PARK, LLC - a Colorado limited liability company 140.   
WESTOWN CONDOMINIUMS, LLC - a Colorado limited liability company 141.    WESTOWN
TOWNHOMES, LLC - a Colorado limited liability company 142.    WILDGRASS, LLC - a
Colorado limited liability company

 

SCHEDULE 6.13 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.25

Material Agreements

1. Bond Indenture

[The remainder of this page is intentionally left blank.]

 

SCHEDULE 6.25 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 8.1

Existing Debt

1. $2,320,000 secured loan from Community Development Group of Erie, Inc., made
on May 23, 2017 for the development of Colliers Hill.

[The remainder of this page is intentionally left blank.]

 

SCHEDULE 8.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.5

Existing Investments

 

1. Borrower owns 50% of the membership interests of WJH LLC, a Delaware limited
liability company. As of March 31, 2018, the book value of such investment was
$27,916,000.00.

[The remainder of this page is intentionally left blank.]

 

SCHEDULE 8.5 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 12.11

Notices

Notices under this Agreement shall be given:

(a) if to Borrower, to Century Communities, Inc., at 8390 East Crescent Parkway,
Suite 650, Greenwood Village, Colorado 80111, Attention of Chief Financial
Officer;

(b) if to Administrative Agent, to Texas Capital Bank, National Association, at
its Principal Office at:

Attention Jeff Scott

2000 McKinney Avenue

Suite 700

Dallas, Texas 75201;

Reporting Items:

Attention Jeff Scott

Facsimile No. (214) 210-3047;

Telephone No. (214) 932-6760;

Agency@TexasCapitalBank.com;

Borrowing Requests, Repayments & Conversions:

Attention: Loan Operations/PSE

Facsimile No. (877) 839-0609;

Telephone No. (972) 656-6432;

(c) if to L/C Issuer - Same as (b)

(d) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

SCHEDULE 12.11 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor[s]:                                         
                                              
                                                                                
   [Assignor [is] [is not] a Defaulting Lender]

2.  

   Assignee[s]:                                         
                                              

                                                                              

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3.  

   Borrower:                                         
                                         

 

EXHIBIT A – Assignment and Assumption – Page 1



--------------------------------------------------------------------------------

4.  

   Administrative Agent: Texas Capital Bank, National Association, as the
administrative agent under the Credit Agreement

5.  

   Credit Agreement: The $540,000,000 Amended and Restated Credit Agreement,
dated as of June 5, 2018 among Century Communities, Inc., Texas Capital Bank,
National Association, as Administrative Agent and L/C Issuer, and the Lenders a
party thereto from time to time.

6.  

   Assigned Interest:

 

Assignor

   Assignee      Facility
Assigned      Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/Loans      CUSIP
Number            $      $        %               $      $        %           
   $      $        %     

[7. Trade Date: ______________]

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

EXHIBIT A – Assignment and Assumption – Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

            as Administrative Agent

 

By:  

 

  Name:   Title:

[Consented to]:

[CENTURY COMMUNITIES, INC.]

 

By:  

 

  Name:   Title:

 

EXHIBIT A – Assignment and Assumption – Page 3



--------------------------------------------------------------------------------

ANNEX 1

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.8(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.8(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

Borrowing Base Report

[The form of Borrowing Base Report follows this cover page.]

 

EXHIBIT B – Borrowing Base Report – Cover Page



--------------------------------------------------------------------------------

BORROWING BASE REPORT

 

EFFECTIVE DATE:                             (the “Subject Month”)
ADMINISTRATIVE AGENT:    Texas Capital Bank, National Association BORROWER:   
Century Communities, Inc.

This Borrowing Base Report (this “Certificate”) is delivered under the Amended
and Restated Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) dated as of June 5, 2018, by
and among Borrower, the Lenders from time to time party thereto and
Administrative Agent. Capitalized terms used in this Certificate shall, unless
otherwise indicated, have the meanings set forth in the Credit Agreement. The
undersigned hereby certifies to Administrative Agent and Lenders as of the date
hereof that (a) he/she is the                              of Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
Administrative Agent on behalf of Borrower, (b) to the best of his/her
knowledge, no Default or Event of Default has occurred and is continuing, (c) a
review of the activities of Borrower during the Subject Month has been made
under the undersigned’s supervision with a view to determining the amount of the
current Borrowing Base, (d) the Cash and Equivalents, Entitled Land, LUD, Lots,
Model Houses, Pre-Sold Houses and Spec Houses included in the Borrowing Base
Property as shown on the attachment, and as summarized below, meet all
conditions to qualify for inclusion therein as set forth in the Credit
Agreement, and all representations and warranties set forth in the Credit
Agreement with respect thereto are true and correct in all material respects as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (e) the information attached hereto and
set forth below hereto is true and correct as of the last day of the Subject
Month.

 

   BORROWING BASE PROPERTY       1.   

Cash and Equivalents (minus $40,000,000) (100% of value)

   (+)    $                            2.   

Entitled Land (50% of cost)

   (+)    $                            3.   

LUD (65% of cost)

   (+)    $                            4.   

Lots (75% of cost)

   (+)    $                            5.   

Model Houses (85% of cost)

   (+)    $                            6.   

Pre-Sold Houses (90% of cost)

   (+)    $                            7.   

Spec Houses (90% of cost; reduced to 75% at 18 months, and reduced to 50% at 24
months)

   (+)    $                            8.   

Total of Lines 1 through 7:

      $                               BORROWING BASE       9.   

Aggregate outstanding amount of Borrower’s Other Debt

   (-)    $                            10.   

Line 8 minus Line 9

      $                               DEDUCTIONS       11.   

Aggregate outstanding balance of the Notes

   (-)    $                            12.   

L/C Obligations

   (-)    $                            13.   

Total of Lines 11 and 12:

      $                           

 

BORROWING BASE REPORT – Page 1



--------------------------------------------------------------------------------

14.   

TOTAL NET BORROWING AVAILABILITY

(Line 10 minus Line 13)

     $                           (If result is a negative figure, this amount is
due immediately as a principal payment.)       




(not to exceed


Commitment)

 


 

   BORROWING LIMITATION (2.3(a)): Line 17 does not exceed lesser of Line 10 or
Credit Facility Amount      Yes       No   15.   

Aggregate outstanding balance of the Notes

     (+ )    $                        16.   

L/C Obligations

     (+ )    $                        17.   

Total of Lines 15 and 16:

     $                        18.    SPEC HOUSE SUBLIMIT (2.3(h)): The number of
Spec Houses in the Borrowing Base does not exceed 50% of the total number of all
Houses owned by Borrower (provided, however, the limit will seasonally increase
to 60% from 02/01 to 05/31 of each year)      Yes       No     

                                                  ÷
                                                  =

# of Spec Houses in BB                Total # of all Houses


                            %  19.   

COMPLETED SPEC HOUSE SUBLIMIT (2.3(i)):

The number of Completed Spec Houses in the Borrowing Base does not exceed 25% of
the total number of all Houses owned by Borrower

     Yes       No     

                                                  ÷
                                                  =

# of Comp. Spec Houses in BB  Total # of all Houses

                            %  20.   

RISK ASSETS: Maximum Credit Amount

       

Max. Credit Amount of all Land (Line 2): $                    

       

Max. Credit Amount of all LUD (Line 3): $                    

       

Max. Credit Amount of all Lots (Line 4): $                    

     Total     $                        21.   

RISK ASSETS SUBLIMIT (2.3(j)):

Revolving Credit Exposure to Risk Assets does not exceed 150% of Tangible Net
Worth

     Yes       No     

A. Max. Credit Amount of all Risk Assets: (Line 20)

   $                    

B. Max. Credit Amount of all Assets (Line 8):

   $                       A ÷ B =                     %    (X%)                

C. Total Revolving Credit Exposure (Line 17):

   $                    

D. Revolving Credit Exposure to Risk Assets: C x X% =

   $                    

E. Tangible Net Worth: $                    

       

F. Tangible Net Worth x 150% = $                    

       

If D does not exceed F, then “Yes;” otherwise, “No.”

    

 

BORROWING BASE REPORT – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                 .

 

RESPONSIBLE OFFICER:       Name:   David Messenger Title:   Chief Financial
Officer

[Attach a schedule of Borrowing Base Property.]

 

BORROWING BASE REPORT – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

[The form of Compliance Certificate follows this cover page.]

 

EXHIBIT C – Compliance Certificate – Cover Page



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

FOR QUARTER ENDED                      (the “Subject Period”)

ADMINISTRATIVE AGENT:             Texas Capital Bank, National Association

BORROWER:                                       Century Communities, Inc.

This Compliance Certificate (this “Certificate”) is delivered under the Amended
and Restated Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) dated as of June 5, 2018, by
and among Borrower, the Lenders from time to time party thereto and
Administrative Agent. Capitalized terms used in this Certificate shall, unless
otherwise indicated, have the meanings set forth in the Credit Agreement. The
undersigned hereby certifies to Administrative Agent and Lender as of the date
hereof that: (a) he is the                                      of Borrower, and
that, as such, he is authorized to execute and deliver this Certificate to
Administrative Agent on behalf of Borrower; (b) he has reviewed and is familiar
with the terms of the Credit Agreement and has made, or has caused to be made
under his supervision, a detailed review of the transactions and condition
(financial or otherwise) of Borrower during the Subject Period; (c) during the
Subject Period, to the best of his knowledge, Borrower performed and observed
each covenant and condition of the Loan Documents applicable to it and no
Default or Event of Default currently exists or has occurred which has not been
cured or waived by Required Lenders or all Lenders, as required by the Loan
Documents; (d) the representations and warranties of Borrower contained in
Article 6 of the Credit Agreement, and any representations and warranties of
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Certificate, the
representations and warranties contained in Section 6.2 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 7.1 of the Credit Agreement, including the statements in connection with
which this Certificate is delivered; (e) the financial statements of Borrower
attached to this Certificate were prepared in accordance with GAAP, and present,
on a consolidated basis, fairly and accurately the financial condition and
results of operations of Borrower and its Subsidiaries as of the end of and for
the Subject Period; (f) the financial covenant analyses and information set
forth below are true and accurate on and as of the date of this Certificate; and
(g) the status of compliance by Borrower with certain covenants of the Credit
Agreement at the end of the Subject Period is as set forth below:

 

COMPLIANCE CERTIFICATE – Page 1



--------------------------------------------------------------------------------

              

In Compliance as of
End of Subject Period
(Please Indicate)

1.    Financial Statements and Reports       (a)    Provide annual audited FYE
financial statements within 90 days after the last day of each fiscal year.   
Yes    No    (b)    Provide quarterly financial statements within 45 days after
the last day of the first three fiscal quarters of each year.    Yes    No   
(c)    Provide monthly Borrowing Base Report within 30 days after the last day
of each month.    Yes    No    (d)    Provide a quarterly Compliance Certificate
within 45 days after the last day of each fiscal quarter.    Yes    No    (e)   
Provide quarterly Inventory and Sales Status Report within 45 days after the
last day of each fiscal quarter.    Yes    No    (f)    Provide annual
projections no more than 60 days after the start of each fiscal year    Yes   
No 2.   

Real Estate Subsidiaries

None, except as listed on Schedule 6.13, or that have executed a Guaranty.

  
Yes   
No 3.   

Debt

None, except Debt permitted by Section 8.1 of the Credit Agreement.

  
Yes   
No 4.   

Liens

None, except Liens permitted by Section 8.2 of the Credit Agreement.

  
Yes   
No 5.   

Acquisitions and Mergers

None, except those permitted by Section 8.3 of the Credit Agreement.

  
Yes   
No 6.   

Dividends and Stock Repurchase

None, except as permitted by Section 8.4 of the Credit Agreement. (if
applicable, Dollar amount during Subject Period: $        )

   Yes    No 7.   

Loans and Investments

None, except those permitted by Section 8.5 of the Credit Agreement.

   Yes    No 8.   

Issuance of Equity

None, except issuances permitted by Section 8.6 of the Credit Agreement.

  
Yes   
No 9.   

Affiliate Transactions

None, except transactions permitted by Section 8.7 of the Credit Agreement.

  
Yes   
No

 

COMPLIANCE CERTIFICATE – Page 2



--------------------------------------------------------------------------------

10.   

Dispositions of Assets

None, except dispositions permitted by Section 8.8 of the Credit Agreement.

  
Yes   
No 11.   

Sale and Leaseback Transactions

None, except transactions permitted by Section 8.9 of the Credit Agreement.

  
Yes   
No 12.   

Prepayment of Debt

None, except prepayments permitted by Section 8.10 of the Credit Agreement.

  
Yes   
No 13.   

Changes in Nature of Business

None, except changes permitted by Section 8.11 of the Credit Agreement.

  
Yes   
No 14.   

Environmental Protection

No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities.

  
Yes   
No 15.   

Changes in Fiscal Year; Accounting Practices

None, except transactions permitted by Section 8.13 of the Credit Agreement.

  
Yes   
No 16.   

No Negative Pledge

None, except those permitted by Section 8.14 of the Credit Agreement.

  
Yes   
No 17.   

Leverage Ratio

• Maximum of 1.50 to 1.00 at end of Subject Period, if no Triggering Event

• Maximum of 1.75 to 1.00 for the first 4 Subject Periods ending after a
Triggering Event

• Maximum of 1.60 to 1.00 for the 5th and 6th Sub. Periods ending after a
Triggering Event

• Maximum of 1.50 to 1.00 for all other Subject Periods ending after a
Triggering Event (Defined as Debt divided by TNW).

  

_____________ ÷ _______________ = ____________

Debt                      TNW

   Yes    No   

Has Triggering Event Occurred?

   Yes    No   

Date of Triggering Event: _____________, 20___

      18.    Interest Coverage Ratio    Yes    No    Minimum of 1.50 to 1.00 at
end of Subject Period (Defined as EBITDA divided by Cash Interest Expense;
calculated on a rolling 4 quarter basis).      

 

COMPLIANCE CERTIFICATE – Page 3



--------------------------------------------------------------------------------

  

_____________   ÷   _______________   =   ____________

EBITDA                     Interest Expense

      19.   

Tangible Net Worth (TNW)

Minimum of $_________ at end of Subject Period (defined as (a) $546,000,000 plus
(b) 50% of net proceeds of equity issuances after 3/31/18, plus (c) the sum of
50% of the amount of quarterly net income (without deduction for net loss) after
3/31/18.

   Yes    No             Equity Issuances: $____________ X 50% = $___________   
      Quarterly Net Income: $____________ X 50% = $__________         

$546,000,000 + ____________ + ___________ = ___________

                             50% of Equity     50% Net

                             Issuances after     Income after

                             3/31/2018            3/31/2018

         Tangible Net Worth: $__________       20.   

Liquidity

Minimum of $40,000,000 at end of Subject Period

   Yes    No            

________ + ______________ = ___________

Cash             Available to Draw   Liquidity

      21.   

Risk Asset Ratio

Maximum of 1.50 to 1.00 at end of Subject Period (Defined as Risk Assets divided
by Tangible Net Worth).

  

________ + ______________ + __________ = ___________

Land             LUD                       Lots                 Risk Assets

   Yes    No   

_____________ ÷ _______________ = ____________

Risk Assets           TNW

            Yes    No

 

COMPLIANCE CERTIFICATE – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

RESPONSIBLE OFFICER:

 

Name:   David Messenger Title:   Chief Financial Officer

 

COMPLIANCE CERTIFICATE – Page 5



--------------------------------------------------------------------------------

EXHIBIT D

Borrowing Request

Date:             ,     

 

To: Texas Capital Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among CENTURY COMMUNITIES, INC.,
a Delaware corporation (“Borrower”), the Lenders from time to time party
thereto, and Texas Capital Bank, National Association, as Administrative Agent
and L/C Issuer.

The undersigned hereby requests (select one):

 

☐    A Borrowing of Loans ☐    A conversion or continuation of Loans    1.    On
                                         (a Business Day).    2.    In the
amount of $                                             3.   

Comprised of                                                      

(Type of Loan requested)

The undersigned Responsible Officer hereby represents and warrants that the
conditions specified in Section 5.2 of the Credit Agreement shall be satisfied
on and as of the date of the requested Borrowing.

 

RESPONSIBLE OFFICER:

 

Name:  

 

Title:  

 

 

EXHIBIT D – Borrowing Request – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Note

 

$                         

                 , 20      

FOR VALUE RECEIVED, CENTURY COMMUNITIES, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of
                                 (“Lender”), in accordance with the provisions
of the Credit Agreement (as hereinafter defined), the principal sum of
             AND XX/100 DOLLARS ($            ) or so much thereof as may be
advanced by Lender from time to time to or for the benefit or account of
Borrower under that certain Amended and Restated Credit Agreement, dated as of
June 5, 2018 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Borrower, the lenders from time to
time party thereto, and Texas Capital Bank, National Association, as
Administrative Agent (in such capacity, “Administrative Agent”), and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of this Note
from the date hereof until the Loans made by Lender are paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to Administrative Agent for the
account of Lender in Dollars in immediately available funds at Administrative
Agent’s Principal Office. If any amount is not paid in full when due hereunder,
then such unpaid amount shall bear interest, to be paid upon demand, from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty. Upon the occurrence and continuation of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Loans
made by Lender shall be evidenced by an account maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

EXHIBIT E – Note – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER:

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT F-1

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Century Communities, Inc., Texas Capital
Bank, National Association, as Administrative Agent, L/C Issuer and each Lender
from time to time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-2

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Century Communities, Inc., Texas Capital
Bank, National Association, as Administrative Agent, L/C Issuer and each Lender
from time to time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 2



--------------------------------------------------------------------------------

EXHIBIT F-3

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Century Communities, Inc., Texas Capital
Bank, National Association, as Administrative Agent, L/C Issuer and each Lender
from time to time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable), or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 3



--------------------------------------------------------------------------------

EXHIBIT F-4

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 5, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Century Communities, Inc., Texas Capital
Bank, National Association, as Administrative Agent, L/C Issuer and each Lender
from time to time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable), or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:             , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 4